Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 1 of 120 PageID: 1271



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


    In re: Valsartan Products Liability Litigation   MDL No. 1:19-md-2875

                                                     Honorable Robert B. Kugler,
    This document relates to:                        Honorable Joel Schneider,

    All Cases                                        Master Personal Injury Complaint

                                                     Jury Trial Demanded




                                 TABLE OF CONTENTS

   INTRODUCTION                                                                          1
   I. NATURE OF THESE ACTIONS                                                            2

   PARTIES                                                                               4
   I.    PLAINTIFFS                                                                      4
   II.    DEFENDANTS                                                                     4
   A.    ZHEJIANG HUAHAI PHARMACEUTICAL CO., LTD AND RELATED DEFENDANTS                  5
   B.    HETERO LABS, LTD. AND RELATED DEFENDANTS                                       12
   C.    MYLAN LABORATORIES, LTD. AND RELATED DEFENDANTS                                15
   D.     AUROBINDO PHARMA USA, INC. AND RELATED DEFENDANTS                             17
   E.    PHARMACY DEFENDANTS                                                            18
   F.    WHOLESALER DEFENDANTS                                                          24
   G.    DOE DEFENDANTS                                                                 25

   JURISDICTION AND VENUE                                                               26

   THE VALSARTAN-CONTAINING DRUGS                                                       27
   I. NDMA                                                                              27
   II. NDEA                                                                             29
   III. OTHER CONTAMINANTS                                                              30
   IV. FORMATION OF NITROSAMINES IN THE SUBJECT DRUGS                                   31
   V. RECALLS                                                                           31
   A. U.S. RECALLS                                                                      31
   B. RECALLS IN OTHER COUNTRIES                                                        34
   C. DEFENDANTS HAD ACTUAL AND/OR CONSTRUCTIVE NOTICE OF NDMA AND/OR
   NDEA CONTAMINATION OF THEIR VCDS                                                     35

   THE FEDERAL REGULATORY LANDSCAPE                                                     38


                                              i
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 2 of 120 PageID: 1272



   I. THE GENERIC MEDICATION IS SUPPOSED TO BE CHEMICALLY THE SAME AS A
   BRAND NAME.                                                           38
   II. MISBRANDED AND ADULTERATED DRUGS                                  40
   III. THE DRUGS INGESTED BY PLAINTIFFS WERE NOT VALSARTAN, BUT NEW,
   UNAPPROVED, VALSARTAN-CONTAINING DRUGS                                42
   IV. FAILURE TO ADHERE TO THE TERMS OF AN ANDA APPROVAL, OR
   ALTERNATIVELY, FAILURE TO OBTAIN FDA APPROVAL FOR A NEW DRUG DEPRIVES
   THE MANUFACTURER OF THE SHIELD OF FEDERAL PREEMPTION UNDER P LIVA V.
   M ENSING, 564 U.S. 604 (2011).                                            43
   V. DEFENDANTS MADE FALSE STATEMENTS IN THE LABELING OF ITS VALSARTAN-
   CONTAINING DRUGS                                                          44
   VI. BACKGROUND ON GOOD MANUFACTURING PRACTICES (“CGMPS”)                  45
   VII. THE GENERIC DRUG APPROVAL FRAMEWORK                                  47
   A. ANDA APPLICATIONS MUST DEMONSTRATE BIOEQUIVALENCE                      48
   B. APPROVAL OF ANDAS RELATED TO VALSARTAN                                 51
   C. STARTING AS EARLY AS 2007, DEFENDANTS WERE ACTIVELY VIOLATING CGMPS IN
   THEIR FOREIGN MANUFACTURING FACILITIES                                    56
   VIII. WARRANTIES COMMON TO ALL MANUFACTURER DEFENDANTS                    75
   A. ZHP DEFENDANTS’ WARRANTIES                                             77
   B. HETERO DEFENDANTS’ WARRANTIES                                          78
   C. MYLAN DEFENDANTS’ WARRANTIES                                           81
   D. TORRENT DEFENDANTS’ WARRANTIES                                         82
   E. AUROBINDO DEFENDANTS’ WARRANTIES                                       82
   F. TEVA DEFENDANTS’ WARRANTIES                                            83
   IX. WARRANTIES COMMON TO ALL RETAIL PHARMACY DEFENDANTS                   85
   X. WHOLESALE DISTRIBUTOR DEFENDANTS’ WARRANTIES                           86
   XI. REPACKAGER AND RELABELER DEFENDANTS’ WARRANTIES                       86
   XII. NEW REVELATIONS CONTINUE TO UNFOLD ABOUT OTHER MANUFACTURING
   PLANTS                                                                    86

   PLAINTIFFS’ INJURIES                                                      87
   I. CAUSATION                                                        87
   II. MANY PLAINTIFFS CONTINUED TO RECEIVE VCDS CONTAINING NITROSAMINES
   EVEN AFTER THE RECALLS BEGAN                                        88
   III. PLAINTIFFS’ RESULTING DAMAGES AND INJURIES                     89
   IV. EQUITABLE TOLLING/ FRAUDULENT CONCEALMENT                       89

   GENERAL ALLEGATIONS                                                       91
   I. REPRESENTATIONS                                                        92

   CLAIMS FOR RELIEF                                                         93
   I. STRICT LIABILITY- MANUFACTURING DEFECT                                 93
   II. STRICT LIABILITY- FAILURE TO WARN                                     95
   III. STRICT LIABILITY- DESIGN DEFECT                                      96
   IV. NEGLIGENCE                                                            97
   V. NEGLIGENCE PER SE                                                      98
   VI. BREACH OF EXPRESS WARRANTY                                           100


                                        ii
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 3 of 120 PageID: 1273



   VII. BREACH OF IMPLIED WARRANTY                                    101
   VIII. FRAUD                                                        102
   IX. NEGLIGENT MISREPRESENTATION                                    104
   X. BREACH OF CONSUMER PROTECTION STATUTES                          105
   XI. WRONGFUL DEATH                                                 111
   XII. SURVIVAL ACTION                                               112
   XIII. LOSS OF CONSORTIUM                                           113
   XIV. PUNITIVE DAMAGES                                              114

   PRAYER FOR RELIEF                                                  116




                                     iii
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 4 of 120 PageID: 1274



                                         INTRODUCTION

   1. Plaintiffs, by and through their counsel, allege on personal knowledge as to themselves,

       and on information and belief as to all other matters, as follows against all Defendants

       named herein.

   2. Plaintiffs bring this Complaint as a result of Plaintiffs’ development of cancers, as a result

       of taking an adulterated, misbranded, and unapproved medication designed,

       manufactured, marketed, distributed, packaged, and sold by Defendants.

   3. This Master Complaint sets forth questions of fact and law common to those claims

       subsumed within the context of this multidistrict proceeding for claims relating to

       valsartan-containing drugs (“VCDs”). It includes allegations involving products designed,

       manufactured, marketed, distributed, packaged, and sold by various groups of defendants,

       although not all products and defendants are applicable to every plaintiff with claims in

       these proceedings. Plaintiffs seek compensatory and punitive damages, monetary

       restitution, equitable relief, and all other available remedies as a result of injuries incurred

       by Defendants’ defective products.

   4. This Master Complaint does not necessarily include all claims asserted in all of the

       transferred actions to this Court, nor is it intended to consolidate for any purpose the

       separate claims of the Plaintiffs herein. It is anticipated that individual plaintiffs may adopt

       this Master Complaint and the necessary causes of action herein through use of a separate

       Master Short Form Complaint, which will specify the particular products and defendants

       against whom claims are asserted by that individual plaintiff. Any separate facts and

       additional claims of individual plaintiffs are set forth in those actions filed by the respective

       plaintiffs.




                                                    1
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 5 of 120 PageID: 1275



   5. This Master Complaint does not constitute a waiver or dismissal of any actions or claims

      asserted in those individual actions, nor does any Plaintiff relinquish the right to move to

      amend their individual claims to seek any additional claims as discovery proceeds. As more

      particularly set forth herein, each Plaintiff maintains that the VCDs they ingested are

      defective, dangerous to human health, unfit and unsuitable to be advertised, marketed and

      sold in the United States, were manufactured improperly, and lacked proper warnings of

      the dangers associated with their use.


       I. NATURE OF THESE ACTIONS

   6. Plaintiffs in these actions seek compensation for injuries and/or death resulting from use

      of defective prescription VCDs designed, manufactured, marketed, distributed, packaged,

      and sold by Defendants.

   7. The VCDs at issue in this litigation contained impurities, including, but not limited to, N-

      Nitroso-dimethylamine (NDMA), N-Nitrosodiethylamine (NDEA), or other nitrosamine

      compounds.

   8. This case arises from adulterated, misbranded, and unapproved valsartan-containing drugs

      (“VCDs”) that were designed, manufactured, marketed, distributed, packaged, and sold by

      Defendants in the United States, and which have been and remain the subject of one of

      the largest ongoing contaminated drug recalls ever in the United States.

   9. Valsartan and its combination therapy with hydrochlorothiazide are the generic versions

      of the registered listed drugs (“RLDs”) Diovan® (“DIOVAN”) and Diovan HCT®

      (“DIOVAN HCT”), respectively. Amlodipine-valsartan and its combination therapy with

      hydrochlorothizide are the generic versions of the RLDs of Exforge® (“EXFORGE”)

      and Exforge HCT® (“EXFORGE HCT”), respectively. These RLDs are indicated for,

      inter alia, the treatment of high blood pressure, a condition affecting approximately 103


                                                 2
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 6 of 120 PageID: 1276



       million Americans according to the American Heart Association. 1 Several million U.S.

       patients pay for (in whole or in part) and consume generic valsartan each year.

   10. According to the Food and Drugs Administration (“FDA”) testing, the generic VCDs at

       issue in this case contained NDMA and/or NDEA contamination levels that were in some

       cases hundreds of times higher than the FDA’s February 28, 2019 interim limits for

       NDMA and/or NDEA impurities. The FDA has yet to release testing results for other

       impurities such as N-Nitroso-N-methyl-4-aminobutyric acid (“NMBA”).

   11. The contamination of Defendants’ VCDs began in or around 2011 when Defendants

       changed the manufacturing process to include a solvent suspected of producing NDMA,

       NDEA, and potentially other contaminants. Defendants had actual and constructive

       notice of the contamination as early as 2011.

   12. Defendants have been illegally manufacturing, selling, labeling, and distributing adulterated

       generic VCDs in the United States since as far back as September 2012, when Defendant

       Mylan launched a DIOVAN HCT generic after its valsartan HCT Abbreviated New Drug

       Application (“ANDA”) was approved by the FDA.

   13. At all times during the period alleged herein Defendants represented and warranted to

       consumers and physicians that their generic VCDs were therapeutically equivalent to and

       otherwise the same as their RLDs, were fit for their ordinary uses, and were manufactured

       and distributed in accordance with applicable laws and regulations.

   14. However, for years, Defendants willfully ignored warnings signs regarding the operating

       standards at several of the overseas manufacturing plants where Defendants’ generic

       VCDs were manufactured for import to the United States, and knowingly designed,



   1
        https://www.heart.org/en/news/2018/05/01/more-than-100-million-americans-have-
   high-blood-pressure-aha-says (last accessed June 5, 2019).


                                                  3
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 7 of 120 PageID: 1277



       manufactured, marketed, sold, labeled, packaged, and/or distributed adulterated and

       misbranded VCDs to Plaintiffs and their prescribing physicians.

   15. As a result of Defendants’ actions, Plaintiffs suffered lasting and permanent injuries,

       including cancer and death.


                                               PARTIES

       I. PLAINTIFFS

   16. This Master Complaint is filed on behalf of all Individual Injured Plaintiffs (“Plaintiffs”)

       whose claims are subsumed within MDL No. 2875. Plaintiffs in these individual actions

       suffered personal injuries as a result of the use of VCDs. In addition, and where applicable,

       this Master Complaint is also filed on behalf of Plaintiffs’ spouses, children, parents,

       decedents, wards and/or heirs, all as represented by Plaintiffs’ counsel.

   17. Plaintiffs suffered personal injuries as a direct and proximate result of Defendants’ conduct

       and misconduct as described herein and in connection with, inter alia, the design,

       development, manufacture, testing, packaging, promotion, advertising, marketing,

       distribution, labeling, warning, and sale of their respective VCDs.


      II. DEFENDANTS

   18. Defendants are comprised of entities at various points in the manufacture, labeling,

       packaging, and distribution chain.

   19. Active Pharmaceutical Ingredient manufacturers (“API manufacturers”) then sell to

       Finished Dose Manufacturers, who then sell the VCDs to unique labelers/distributors, as

       well as repackagers, who then distribute and sell the drugs to pharmacies, who dispense

       them to patients, such as Plaintiffs.




                                                  4
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 8 of 120 PageID: 1278



          A. Zhejiang Huahai Pharmaceutical Co., Ltd and Related Defendants

   20. Much of the VCDs manufactured by the ZHP Defendants contains NDMA levels

       hundreds of times higher than acceptable limits for human consumption, according to

       laboratory results published by the FDA. 2 Some of its VCDs also contained NDEA. 3


                         i.      Zhejiang Huahai Pharmaceutical Co., Ltd

   21. Defendant Zhejiang Huahai Pharmaceutical Co., Ltd. (“ZHP”) is a Chinese corporation,

       with its principal place of business at Xunqiao, Linhai, Zhejiang 317024, China. The

       company also has a United States headquarters located at 2009 and 2002 Eastpark Blvd.,

       Cranbury, NJ 08512. ZHP on its own and/or through its subsidiaries regularly conducts

       business throughout the United States and its territories and possessions. At all times

       material to this action, ZHP has been engaged in the manufacturing, sale, and distribution

       of adulterated and/or misbranded and/or misbranded generic VCDs throughout the

       United States.

   22. Zhejiang Huahai Pharmaceutical Co., Ltd. is the parent company of subsidiaries Prinston

       Pharmaceutical Inc., Solco Healthcare, LLC, and Huahai U.S., Inc.

   23. The VCDs made by Zhejiang Huahai Pharmaceutical Co. Ltd. are distributed in the United

       States by three companies: Major Pharmaceuticals; Teva Pharmaceutical Industries, Ltd.;

       and Solco Healthcare. 4


                        ii.      Huahai U.S., Inc.


   2
          FDA,        LABORATORY          ANALYSIS     OF       VALSARTAN          PRODUCTS,
   https://www.fda.gov/drugs/drug-safety-and-availability/laboratory-analysis-valsartan-
   products (last accessed June 5, 2019).
   3
     Torrent has only recalled VCDs by ZHP.
   4
                                    https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm;
   https://www.nytimes.com/2018/07/16/health/fda-blood-pressure-valsartan.html


                                                 5
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 9 of 120 PageID: 1279



   24. Defendant Huahai US Inc. (“Huahai US”) is a New Jersey corporation, with its principal

       place of business located at 2002 Eastpark Blvd., Cranbury, New Jersey 08512. Huahai US

       is the wholly-owned subsidiary of ZHP. Huahai US “focus[es] on the sales and marketing

       of [ZHP’s] APIs and Intermediates.” 5 At all times material to this case, Huahai has been

       engaged in the manufacture, sale, and distribution of adulterated and/or misbranded

       generic VCDs in the United States.

   25. Defendant Huahai US Inc. is a subsidiary of Zhejiang Huahai Pharmaceutical Ltd., Co.


                       iii.   Harvard Drug Group, LLC

   26. Defendant Harvard Drug Group, LLC is a Michigan corporation, with its principal place

       of business at 17177 North Laurel Park, Suite 233, Livonia, MI 48152. 6

   27. Defendant Major Pharmaceuticals is a Harvard Drug Group company. 7

   28. Defendant Harvard Drug Group is a subsidiary of Cardinal Health. 8


                       iv.    Cardinal Health, Inc.

   29. Defendant Cardinal Health, Inc. is a corporation, with its principal place of business at

       7000 Cardinal Place, Dublin, OH 43017. 9

   30. Defendant Cardinal Health, Inc. is the parent corporation of Harvard Drug Company, and

       through it, Major Pharmaceuticals.


                        v.    Major Pharmaceuticals



   5
     Huahai US, HOMEPAGE, https://www.huahaius.com/index.html (last accessed Apr. 5,
   2019).
   6
     https://www.theharvarddruggroup.com/shop/contact/index
   7
     https://www.theharvarddruggroup.com/about-us/.
   8
     https://www.theharvarddruggroup.com/about-us/
   9
     https://www.theharvarddruggroup.com/shop/contact/index


                                                  6
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 10 of 120 PageID: 1280



    31. Defendant Major Pharmaceuticals, Inc. is a corporation, with its principal place of business

         at 17177 North Laurel Park, Suite 233, Livonia, MI 48152.

    32. Defendant Major Pharmaceuticals, Inc. distributed VCDs supplied by Teva

         Pharmaceuticals, with API manufactured by Defendant Zhejiang Huahai Pharmaceutical

         Co., Ltd.


                         vi.    Teva Pharmaceuticals USA, Inc.

    33. Defendant Teva Pharmaceuticals USA, Inc. is a Delaware corporation, with its principal

         place of business at 1090 Horsham Rd, North Wales, Pennsylvania 19454. 10

    34. Teva Pharmaceuticals USA manufactured VCDs under the Actavis label with API

         manufactured by Defendant Zhejiang Huahai Pharmaceutical Co., Ltd. 11


                        vii.    A-S Medication Solutions, LLC

    35. Defendant A-S Medication Solutions, LLC is a Nebraska corporation, with its principal

         place of business at 224 North Park Avenue, Fremont, NE 68025. 12

    36. A-S Medication Solutions is a repackaging company and is listed as the recalling firm for

         certain batches of VCDs manufactured by Teva Pharmaceuticals and Prinston

         Pharmaceuticals, Inc., with the active pharmaceutical ingredient (“API”) from Defendant

         Zhejiang Huahai Pharmaceutical Co., Ltd. 13


                        viii.   Prinston Pharmaceutical, Inc.




    10
       https://www.tevausa.com/Contact.aspx.
    11
                     https://www.fda.gov/safety/recalls-market-withdrawals-safety-alerts/teva-
    pharmaceuticals-usa-issues-voluntary-nationwide-recall-valsartan-and-valsartan.
    12
       https://www.nebraska.gov/sos/corp/corpsearch.cgi?acct-number=10119594
    13
       https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm.


                                                   7
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 11 of 120 PageID: 1281



    37. Defendant Prinston Pharmaceutical Inc. d/b/a Solco Healthcare LLC (“Prinston”) is a

          Delaware corporation with its principal place of business located at 2002 Eastpark Blvd.,

          Cranbury, New Jersey 08512. Defendant Prinston is a majority-owned subsidiary of ZHP.

          At all times material to this case, Prinston has been engaged in the manufacturing, sale,

          and distribution of adulterated and/or misbranded generic VCDs in the United States.

    38. Solco Healthcare U.S., LLC is a fully owned subsidiary of Prinston Pharmaceutical, Inc.

          and Zhejiang Huahai Pharmaceutical Co, Ltd.

    39. Defendant Prinston Pharmaceutical, Inc. manufactured VCDs using the API

          manufactured by Zhejiang Huahai Pharmaceutical Co., Ltd. 14


                           ix.    Solco Healthcare US, LLC

    40. Defendant Solco Healthcare US, LLC (“Solco”) is a Delaware limited liability company

          with its principal place of business located at 2002 Eastpark Blvd., Cranbury, New Jersey

          08512. Solco is a wholly-owned subsidiary of Prinston and ZHP. At all times material to

          this case, Solco has been engaged in the manufacturing, sale, and distribution of

          adulterated and/or misbranded generic VCDs in the United States.


                            x.    Teva Pharmaceutical Industries, Ltd.

    41. Defendant Teva Pharmaceutical Industries, Ltd. is a finished dose manufacturer who

          manufactured VCDs.

    42. Defendant Teva Pharmaceutical Industries Ltd. (“Teva”) is a foreign company

          incorporated and headquartered in Petah Tikvah, Israel. Teva on its own and/or through

          its subsidiaries regularly conducts business throughout the United States and its territories




    14
         https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm.


                                                     8
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 12 of 120 PageID: 1282



         and possessions. At all times material to this case, Teva has been engaged in the

         manufacturing, sale, and distribution of adulterated and/or misbranded generic VCDs in

         the United States.


                          xi.   iv. Actavis, LLC

    43. Defendant Actavis, LLC is a Delaware corporation, with its principal place of business at

         Morris Corporate Center III, 400 Interpace Parkway, Parsippany, New Jersey 07054. 15

    44. Actavis LLC is a wholly-owned subsidiary of Teva Pharmaceuticals USA, Inc and 16


                         xii.   Torrent Private Limited

    45. Defendant Torrent Private Limited (“Torrent”) is a foreign corporation with its principal

         place of business at Torrent House, Off. Ashram Road, Ahmedabad - 380009, Gujarat,

         India, and a United States headquarters at 150 Allen Road, Suite 102 Basking Ridge, New

         Jersey 07920. Torrent on its own and/or through its subsidiaries regularly conducts

         business throughout the United States of America and its territories and possessions. At

         all times material to this case, Torrent has been engaged in the manufacturing, sale, and

         distribution of adulterated and/or misbranded VCDs in the United States.


                        xiii.   Torrent Pharmaceuticals, Ltd.

    46. Defendant Torrent Pharmaceuticals, Ltd. (“Torrent Pharmaceuticals”) is a foreign

         corporation with its principal place of business at Torrent House, Off. Ashram Road,

         Ahmedabad - 380009, Gujarat, India, and a United States headquarters at 150 Allen Road,



    15
       https://icis.corp.delaware.gov/ecorp/entitysearch/NameSearch.aspx; Complaint in Dow
    Pharmaceutical Sciences Inc. v. Actavis Laboratories UT, Inc. et al. (DNJ 2017):
    https://insight.rpxcorp.com/litigation_documents/12374243
    16
         Complaint in Eli Lilly and Company v. Actavis LLC, et al. -
    https://insight.rpxcorp.com/litigation_documents/12394629


                                                   9
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 13 of 120 PageID: 1283



          Suite 102 Basking Ridge, New Jersey 07920. Over seventy percent of Torrent

          Pharmaceuticals is owned by Torrent. Torrent Pharmaceuticals on its own and/or through

          its subsidiaries regularly conducts business throughout the United States and its territories

          and possessions. At all times material to this case, Torrent Pharmaceuticals has been

          engaged in the manufacturing, sale, and distribution of adulterated and/or misbranded

          VCDs in the United States.



                          xiv.    Torrent Pharmaceuticals, Inc.

    47. Defendant Torrent Pharma, Inc. (“Torrent Pharma”) is a Delaware corporation with its

          principal place of business at 150 Allen Road, Suite 102 Basking Ridge, New Jersey 07920.

          It is a wholly-owned subsidiary of Torrent Pharmaceuticals. At all times material to this

          case, Torrent Pharma has been engaged in the manufacturing, sale, and distribution of

          VCDs in the United States.

    48. Upon information and belief, Torrent Pharmaceuticals, Inc. is the United States subsidiary

          of Defendant Torrent Pharmaceuticals, Ltd. and was responsible for distribution of the

          VCDs at issue to United States consumers.



                          xv.     Bryant Ranch Prepack, Inc.

    49. Defendant Bryant Ranch Prepack, Inc. is a California corporation, with its principal

          place of business at 1919 N. Victory Place Burbank, CA 91504. 17

    50. Defendant Bryant Ranch Prepak, Inc. is a repackager for the Teva and Actavis

          Defendants, and sold API from Defendant Zhejiang Huahai Pharmaceutical Co., Ltd. 18




    17
         https://www.brppharma.com/
    18
         https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm.


                                                     10
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 14 of 120 PageID: 1284



                         xvi.    H J Harkins Co., Inc. dba Pharma Pac

    51. Defendant H J Harkins Co., Inc., dba Pharma Pac is a California corporation, with its

          principal place of business at 1400 West Grand Avenue, Suite F, Grover Beach, CA,

          93433.

    52. Defendant H.J. Harkins Co. Inc. is a repackager for VCDs manufactured by Prinston

          Pharmaceutical, Inc., which contained API from Defendant Zhejiang Huahai

          Pharmaceutical Co., Ltd.



                         xvii.   RemedyRepack, Inc.

    53. Defendant RemedyRepack, Inc. is a Pennsylvania corporation, with its principal place of

          business at 625 Kolter Drive, Suite 4, Indiana, PA 15701. 19

    54. Defendant RemedyRepack is a repackager for VCDs manufactured by Prinston

          Pharmaceutical, Inc and by Torrent Pharmaceuticals, Ltd., with API coming from

          Defendant Zhejiang Huahai Pharmaceutical Co., Ltd.

    55. Defendant RemedyRepack is also a repackager for VCDs manufactured by the Hetero and

          Camber Defendants.



                        xviii.   Northwind Pharmaceuticals

    56. Defendant Northwind Pharmaceuticals is an Indiana corporation, with its principal place

          of business at 9402 Uptown Drive, Suite 1100, Indianapolis, IN, 46256. 20




    19
         http://www.remedyrepack.com/RemedySite2/Pages/Home.aspx;
    20

    https://bsd.sos.in.gov/PublicBusinessSearch/BusinessInformation?businessId=486568&bu
    sinessType=Domestic%20Limited%20Liability%20Company&isSeries=False


                                                    11
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 15 of 120 PageID: 1285



    57. Defendant Northwind Pharmaceuticals is also a repackager for the Teva and Actavis

          Defendants. 21

    58. On July 27, 2018, the FDA stated in a press release that VCDs manufactured by

          Northwind Pharmaceuticals were being recalled as part of a recall involving VCDs

          manufactured by Defendants Teva Pharmaceuticals and Prinston Pharmaceuticals Inc.,

          which contained API manufactured by Defendant Zhejiang Huahai Pharmaceutical Co.,

          Ltd.


                           xix.   NuCare Pharmaceuticals, Inc.

    59. Defendant NuCare Pharmaceuticals, Inc. is a California corporation, with its principal

          place of business at 622 West Katella Avenue, Orange, CA 92867. 22

    60. On July 27, 2018, the FDA stated in a press release that VCDs manufactured by NuCare

          Pharmaceuticals, Inc. were being recalled as part of a recall involving VCDs manufactured

          by Defendants Teva Pharmaceuticals and Prinston Pharmaceuticals Inc., which contained

          API manufactured by Defendant Zhejiang Huahai Pharmaceutical Co., Ltd.


             B. Hetero Labs, Ltd. and Related Defendants

                             i.   Hetero Drugs, Limited

    61. Defendant Hetero Labs, Ltd. (“Hetero Labs”) is a foreign corporation, with its principal

          place of business at 7-2-A2, Hetero Corporate, Industrial Estates, Sanath Nagar,

          Hyderabad – 500 018, Telangana, India. Hetero Labs on its own and/or through its

          subsidiaries regularly conducts business in New Jersey and throughout the United States



    21
         https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm.
    22

    https://www.bloomberg.com/research/stocks/private/snapshot.asp?privcapid=20702699;
    https://businessfilings.sos.ca.gov/


                                                   12
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 16 of 120 PageID: 1286



         and its territories and possessions. At all times material to this action, Hetero Labs has

         been engaged in the manufacturing, sale, and distribution of adulterated and/or

         misbranded and/or misbranded generic VCDs throughout the United States.

    62. Defendant Hetero Drugs, Limited (“Hetero”) is a foreign corporation, with its principal

         place of business at 7-2-A2, Hetero Corporate, Industrial Estates, Sanath Nagar,

         Hyderabad - 500 018, Telangana, India. “Hetero has a strong established global presence

         with 36 manufacturing facilities and a robust network of business partners and marketing

         offices strategically located across the world.” 23 Hetero on its own and/or through its

         subsidiaries regularly conducts business throughout the United States and its territories

         and possessions. Hetero Labs is the wholly-owned subsidiary of Hetero. At all times

         material to this action, Hetero has been engaged in the manufacturing, sale, and

         distribution of adulterated and/or misbranded and/or misbranded generic VCDs

         throughout the United States.


                          ii.   Hetero USA, Inc.

    63. Defendant Hetero USA Inc. (“Hetero USA”) is “the US representation of HETERO, a

         privately owned; researched based global pharmaceutical company.” 24 Hetero USA is a

         Delaware corporation with its principal place of business located at 1035 Centennial

         Avenue, Piscataway, New Jersey 08854. Hetero USA is the wholly-owned subsidiary of

         Hetero. At all times material to this action, Hetero USA has been engaged in the




    23
       Hetero, GLOBAL FOOTPRINT, https://www.heteroworld.com/global-footprint.php (last
    accessed June 6, 2019).
    24
       Hetero USA, LINKEDIN, https://www.linkedin.com/company/hetero-usa-inc/about/ (last
    accessed June 5, 2019).


                                                  13
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 17 of 120 PageID: 1287



         manufacturing, sale, and distribution of adulterated and/or misbranded and/or

         misbranded generic VCDs throughout the United States.


                         iii.   Camber Pharmaceuticals, Inc.

    64. Defendant Camber Pharmaceuticals, Inc. (“Camber”) is a Delaware corporation, with its

         principal place of business at 1031 Centennial Avenue, Piscataway, NJ 08854. Camber is

         the wholly owned subsidiary of Hetero Drugs. At all times material to this action, Camber

         has been engaged in the manufacturing, sale, and distribution of adulterated, misbranded,

         and/or unapproved VCDs throughout the United States.


                          iv.   Preferred Pharmaceuticals, Inc.

    65. Defendant Preferred Pharmaceuticals, Inc. is a California corporation, with its principal

         place of business at 1250 North Lakeview Ave., Unit O, Anaheim CA 92807. 25

    66. Preferred Pharmaceuticals, Inc. is a repackager for VCDs manufactured by the Hetero and

         Camber Defendants.


                          v.    AvKARE, Inc.

    67. Defendant AvKARE, Inc. is a Tennessee corporation, with its principal place of business

         at 615 N 1st Street, Pulaski, TN 38478-2403. 26

    68. Defendant AvKARE, Inc. serves as a repackager for the Hetero/Camber Defendants, as

         well as the Teva and Actavis Defendants. 27




    25
                                         https://businesssearch.sos.ca.gov/CBS/Detail;
    https://www.manta.com/c/mms62wn/preferred-pharmaceuticals-inc
    26

    https://tnbear.tn.gov/Ecommerce/FilingDetail.aspx?CN=037070117200242054095162190
    238057130083225172225
    27
       https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm.


                                                   14
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 18 of 120 PageID: 1288



           C. Mylan Laboratories, Ltd. and Related Defendants

                          i.   Mylan Laboratories, Ltd.

    69. Defendant Mylan Laboratories, Ltd. (“Mylan Laboratories”) is a foreign corporation, with

       its principal place of business at Plot No. 564/A/22, Road No. 92, Jubilee Hills 500034,

       Hyderabad, India. Mylan Laboratories on its own and/or through its subsidiaries regularly

       conducts business throughout the United States and its territories and possessions. At all

       times material to this action, Mylan Laboratories has been engaged in the manufacturing,

       sale, and distribution of adulterated and/or misbranded and/or misbranded generic VCDs

       throughout the United States.

    70. Defendant Mylan Laboratories, Ltd. is an indirect, wholly owned subsidiary of Mylan N.V.


                         ii.   Mylan Pharmaceuticals, Inc.

    71. Defendant Mylan Pharmaceuticals, Inc. (“Mylan Pharmaceuticals”) is a West Virginia

       corporation, with its principal place of business at 1500 Corporate Drive, Canonsburg,

       Pennsylvania 15317. Mylan Pharmaceuticals is the registered holder of Mylan

       Laboratories’ ANDA for its VCDs. At all times material to this action, Mylan

       Pharmaceuticals has been engaged in the manufacturing, sale, and distribution of

       adulterated and/or misbranded and/or misbranded generic VCDs throughout the

       United States.

    72. Mylan Pharmaceuticals, Inc. is an indirect, wholly owned subsidiary of Mylan N.V.


                        iii.   Mylan, N. V.

    73. Defendant Mylan N.V. (“Mylan”) is a global generic and specialty pharmaceuticals

       company registered in the Netherlands, with principal executive offices in Hatfield,

       Hertfordshire, UK and a Global Center in Canonsburg, Pennsylvania. According to



                                                15
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 19 of 120 PageID: 1289



          Mylan’s website: “The Chief Executive Officer and other executive officers of Mylan carry

          out the day-to-day conduct of Mylan’s worldwide businesses at the company’s principal

          offices in Canonsburg, Pennsylvania.” Mylan Laboratories is a wholly owned subsidiary

          of Mylan. At all times material to this action. Mylan on its own and/or through its

          subsidiaries regularly conducted business throughout the United States and its territories

          and possessions. Mylan has been engaged in the manufacturing, sale, and distribution of

          adulterated and/or misbranded and/or misbranded generic VCDs throughout the United

          States.


                           iv.   Teva Pharmaceuticals USA, Inc.

    74. Defendant Teva Pharmaceuticals USA, Inc. (“Teva USA”) is a Delaware corporation, with

          its principal place of business at 400 Interpace Parkway, Parsippany, New Jersey 07054,

          and is a wholly owned subsidiary of Teva. At all times material to this case, Teva USA has

          been engaged in the manufacturing, sale, and distribution of adulterated and/or

          misbranded generic VCDs in the United States.

    75. According to Teva Pharmaceuticals USA’s website, the company is a wholly owned

          subsidiary of Teva Pharmaceutical Industries, Ltd.” 28


                           v.    Arrow Pharm Malta, Ltd.

    76. Arrow Pharm Malta Ltd. (“Arrow”) is a foreign corporation headquartered at HF62

          HalFar Industrial Estate, HalFar, BBG 300, Malta. Teva owns the entirety of Arrow, which

          on its own and/or through its parent company and subsidiaries regularly conducts business

          throughout the United States of America and its territories and possessions. At all times




    28
         https://www.tevagenerics.com/about-teva-generics/who-we-are/


                                                    16
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 20 of 120 PageID: 1290



       material to this case, Arrow has been engaged in the manufacturing, sale, and distribution

       of adulterated and/or misbranded VCDs in the United States.

    77. Upon information and belief Arrow Pharm Malta, Ltd. is a wholly owned subsidiary of

       Teva Pharmaceutical Industries, Ltd.


                        vi.   Actavis Pharma, Inc.

    78. Actavis Pharma, Inc. (“Actavis”) is a Delaware corporation with its principal place of

       business at 400 Interpace Parkway, Parsippany, New Jersey 07054, and is Teva’s wholly

       owned subsidiary. At all times material to this case, Actavis Pharma has been engaged in

       the manufacturing, sale, and distribution of adulterated and/or misbranded VCDs in the

       United States.

    79. Upon information and belief Actavis Pharma, Inc.. is a wholly owned subsidiary of Teva

       Pharmaceutical Industries, Ltd.


           D. Aurobindo Pharma USA, Inc. and Related Defendants

                         i.   Aurobindo Pharma, Ltd.

    80. Defendant Aurobindo Pharma, Ltd. (“Aurobindo”) is a foreign corporation with its

       principal place of business at Plot no. 2, Maitrivihar, Ameerpet, Hyderabad-500038

       Telangana, India, and a United States headquarters at 279 Princeton Hightstown Road,

       East Windsor, New Jersey 08520. Aurobindo on its own and/or through its subsidiaries

       regularly conducts business throughout the United States and its territories and

       possessions. At all times material to this case, Aurobindo has been engaged in the

       manufacturing, sale, and distribution of adulterated and/or misbranded VCDs in the

       United States.


                        ii.   Aurobindo Pharma USA, Inc.

                                                17
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 21 of 120 PageID: 1291



    81. Defendant Aurobindo Pharma USA, Inc. (“Aurobindo USA”) is a Delaware corporation

         with its principal place of business at 279 Princeton Hightstown Road, East Windsor, New

         Jersey 08520. It is a wholly-owned subsidiary of Aurobindo. At all times material to this

         case, Aurobindo USA has been engaged in the manufacturing, sale, and distribution of

         VCDs in the United States.Upon information and belief, Aurobindo USA, Inc. is a wholly

         owned subsidiary of Aurobindo Pharma Ltd. 29


                          iii.   Aurolife Pharma, LLC

    82. Defendant Aurolife Pharma, LLC (“Aurolife”) is a Delaware limited liability company with

         its principal place of business at 2400 US- 130, North, Dayton, New Jersey 08810. It is a

         wholly-owned subsidiary of Aurobindo USA. At all times material to this case, Aurolife

         has been engaged in the manufacturing, sale, and distribution of VCDs in the United

         States.


                          iv.    Acetris, LLC

    83. Defendant Aceteris, LLC is a corporation, with its principal place of business at 3 Pearl

         Court, Suite 3a, Allendale, NJ 047401. 30

    84. Defendant Acetris, LLC distributes VCDs manufactured by Defendants Aurolife Pharma,

         LLC.


             E. Pharmacy Defendants

                           v.    CVS Health




    29
                                                     https://www.aurobindousa.com/wp-
    content/uploads/Aurobindo_Annual_Report_2016.pdf.
    30
       https://www.bloomberg.com/profiles/companies/1511360D:US-acetris-health-llc.


                                                     18
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 22 of 120 PageID: 1292



    85. Defendant CVS Health Corporation (“CVS Health”) is a national retail pharmacy chain

       incorporated in Delaware with its principal place of business located at One CVS Drive,

       Woonsocket, Rhode Island.

    86. As of March 31, 2019, Defendant CVS Health maintained approximately 9,900 retail

       pharmacy locations across the United States, making it one of the largest in the country.

       Defendant CVS Health also operates approximately 1,100 walk-in medical clinics and a

       large pharmacy benefits management service with approximately 94 million plan members.

    87. According to its 2018 Annual Report, Defendant CVS Health’s “Pharmacy Services”

       segment:

           provides a full range of pharmacy benefit management (“PBM”) solutions, including
           plan design offerings and administration, formulary management, retail pharmacy
           network management services, mail order pharmacy, specialty pharmacy and infusion
           services, Medicare Part D services, clinical services, disease management services and
           medical spend management. The Pharmacy Services segment’s clients are primarily
           employers, insurance companies, unions, government employee groups, health plans,
           Medicare Part D prescription drug plans (“PDPs”), Medicaid managed care plans,
           plans offered on public health insurance exchanges and private health insurance
           exchanges, other sponsors of health benefit plans and individuals throughout the
           United States.

    88. CVS Health’s Pharmacy Services segment generated U.S. sales of approximately $134.1

       billion in 2018.

    89. CVS Health’s Retail/LTC segment is responsible for the sale of prescription drugs and

       general merchandise. The Retail/LTC segment generated approximately $84 billion in U.S.

       sales in 2018, with approximately 75% of that attributed to the sale of pharmaceuticals.

       During 2018 the Retail/LTC segment filled approximately 1.3 billion prescriptions on a

       30-day equivalent basis. In December 2018, CVS’s share of U.S. retail prescriptions

       accounted for 26% of the United States retail pharmacy market.

    90. In or about 2015, CVS Health acquired all of Target Corporation’s pharmacies. “CVS,”

       as defined herein, includes any current or former Target pharmacy.


                                                19
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 23 of 120 PageID: 1293



    91. In 2014, CVS Health and wholesaler Cardinal Health, Inc. (“Cardinal”) established a joint

       venture to source and supply generic pharmaceutical products through a generic

       pharmaceutical sourcing entity named Red Oak Sourcing, LLC (“Red Oak”), of which

       CVS Health and Cardinal each own fifty percent. Most or all of the valsartan-containing

       drugs purchased by CVS Health were acquired through this joint venture with Cardinal.

    92. Defendant CVS Health sold a large portion of the adulterated and/or misbranded VCDs

       to U.S. consumers such as Plaintiffs.


                         vi.    Walgreens Boots Alliance, Inc.

    93. Defendant Walgreens Boots Alliance, Inc. (“Walgreens”) is a national retail pharmacy

       chain incorporated in the State of Delaware with its principal place of business located at

       108 Wilmot Road, Deerfield, Illinois.

    94. Walgreens is one of the retail pharmacy chains in the United States, offering retail

       pharmacy services and locations in all 50 states including the District of Columbia, Puerto

       Rico, and the U.S. Virgin Islands. As of August 31, 2018, Walgreens operated 9,560 retail

       pharmacies across the United States, with 78% of the U.S. population living within five 5

       miles of a store location. In addition, Walgreens recently purchased an additional 1,932

       store locations from rival Rite Aid Corporation, further consolidating the industry.

       Walgreens’ sales amounted to a staggering $98.4 billion in 2018, most of which are

       generated for prescription sales. Walgreens accounts for nearly 20% of the U.S. market for

       retail prescription drug sales.

    95. Walgreens is one of the largest purchasers of pharmaceuticals in the world, and according

       to its Form 10-K for 2018, the wholesaler AmerisourceBergen “supplies and distributes a

       significant of generic and branded pharmaceutical products to the [Walgreens]

       pharmacies.”


                                                 20
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 24 of 120 PageID: 1294



    96. In or about 2017, Walgreens acquired control of Diplomat Pharmacy. “Walgreens,” as

          defined herein, includes any current or former Diplomat pharmacy.

          Defendant Walgreens sold a large portion of the adulterated and/or misbranded VCDs to

          U.S. consumers such as Plaintiffs.


                          vii.    Express Scripts, Inc.

    97. Defendant Express Scripts, Inc. is a corporation, with its principal place of business at

          One Express Way, St. Louis, MO 63121. 31

    98. Express Scripts, Inc. is a subsidiary of Express Scripts Holding Company.

    99. Defendant Express Scripts, Inc. sold VCDs directly to Plaintiffs.

    100.      Express Scripts, Inc. was acquired by Cigna Corporation in 2018. 32



                          viii.   Express Scripts Holding Company

    101.      Defendant Express Scripts Holding Company is a corporation, with its principal place

          of business at One Express Way, St. Louis, MO 63121. 33

    102.      Express Scripts Holding Company is the parent corporation of Defendant Express

          Scripts, Inc.

    103.      Express Scripts was acquired by Cigna Corporation in 2018. 34


                           ix.    Cigna Corporation


    31
         https://www.walgreensbootsalliance.com/contact/
    32

    https://www.sec.gov/Archives/edgar/data/1532063/000119312518074975/d549178dex99
    1.htm.
    33
       https://www.express-scripts.com/.
    34

    https://www.sec.gov/Archives/edgar/data/1532063/000119312518074975/d549178dex99
    1.htm.


                                                   21
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 25 of 120 PageID: 1295



    104.      Defendant Cigna Corporation is a corporation, with its principal place of business at

          900 Cottage Grove Road, Bloomfield, CT 06002. 35

    105.      Defendant Cigna Corporation acquired Defendant Express Scripts, Inc. and its

          holding company, Express Scripts Holding Company in 2018. 36


                           x.    OptumRx

    106.      Defendant OptumRx is a Minnesota corporation, with its principal place of business

          at 2300 Main Street, Irvine, CA 92614. 37

    107.      Defendant Optum Rx sold VCDs directly to Plaintiffs.


                           xi.   Optum, Inc.

    108.      Defendant Optum, Inc. is a Minnesota corporation, with its principal place of business

          at 11000 Optum Circle, Eden Prairie, MN 55344. 38

    109.      Upon information and belief, Defendant Optum Rx is a wholly owned subsidiary of

          Defendant Optum, Inc.


                          xii.   UnitedHealth Group

    110.      Defendant UnitedHealth Group is a Minnesota corporation, with its principal place

          of business at 11000 Optum Circle, Eden Prairie, MN 55344. 39

    111.      Upon information and belief, Defendant Optum, Inc. is a wholly owned subsidiary of

          UnitedHealth Group.



    35
         https://www.bloomberg.com/research/stocks/private/snapshot.asp?privcapId=172899.
    36

    https://www.sec.gov/Archives/edgar/data/1532063/000119312518074975/d549178dex99
    1.htm.
    37
       https://www.optumrx.com/public/information-center/public-contact-us
    38
       https://www.optum.com/contact.html
    39
       https://www.optum.com/contact.html


                                                      22
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 26 of 120 PageID: 1296




                      xiii.    Wal-Mart, Inc.

    112.   Defendant Walmart Stores, Inc. (“Wal-Mart”) is a Delaware corporation with its

       principal place of business in Bentonville, Arkansas.

    113.   Defendant Wal-Mart (including Sam’s Club) sold a large portion of the adulterated

       and/or misbranded VCDs to U.S. consumers such as Plaintiffs.


                       xiv.    The Kroger Co.

    114.   Defendant The Kroger, Co., (“Kroger”) is a corporation, with its principal place of

       business at 1014 Vine Street, Cincinnati, OH 45202.

    115.   Defendant Kroger sold a large portion of the adulterated and/or misbranded VCDs

       to U.S. consumers such as Plaintiffs.


                       xv.     Rite Aid Corp.

    116.   Defendant Rite-Aid Corporation (“Rite-Aid”) is a Delaware corporation with its

       principal place of business in Camp Hill, Pennsylvania.

    117.   Defendant Rite-Aid sold a large portion of the adulterated and/or misbranded VCDs

       to U.S. consumers such as Plaintiffs.


                       xvi.    Albertsons Companies, LLC

    118.   Defendant Albertsons Companies LLC (“Albertsons”) is a limited liability company

       with its principal place of business in Boise, Idaho.

    119.   Defendant Albertson sold a large portion of the adulterated and/or misbranded VCDs

       to U.S. consumers such as Plaintiffs.


                      xvii.    Humana Pharmacy, Inc.




                                                  23
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 27 of 120 PageID: 1297



    120.   Defendant Humana Pharmacy, Inc. is a corporation, with its principal place of

       business at 500 West Main Street, Louisville, KY 40202.

    121.   Defendant Humana Pharmacy, Inc. sold VCDs directly to Plaintiffs.

    122.   Upon information and belief, Defendant Humana Pharmacy, Inc. is a wholly owned

       subsidiary of Defendant Humana, Inc.


                     xviii.   Humana, Inc.

    123.   Defendant Humana, Inc. is a corporation, with its principal place of business at 500

       West Main Street, Louisville, KY 40202.

    124.   Upon information and belief, Defendant Humana, Inc. is the parent corporation of

       Humana Pharmacy, Inc.


           F. Wholesaler Defendants

    125.   The generic drug supply chain from manufacturer to end consumer involves several

       groups of actors and links.

    126.   At the top of the supply chain are generic drug manufacturers (and whomever they

       contract with to manufacture components of pharmaceuticals including, for example, the

       active pharmaceutical ingredient manufacturer (“API”)). Generic drug manufacturers may

       sell to other manufacturers or to so-called repackagers or labelers who sell a particular

       generic drug formulation.

    127.   Wholesalers in turn purchase bulk generic drug product from the generic

       manufacturers and/or labelers and repackager entities. The wholesaler market is extremely

       concentrated, with three entities holding about 92% of the wholesaler market: Cardinal

       Health, Inc.; McKesson Corporation; and Amerisource Bergen Corporation.




                                                 24
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 28 of 120 PageID: 1298



    128.     Wholesalers sell the generic drug products they acquire to retail pharmacies, who sell

          them to patients with prescriptions in need of fulfillment. The retail pharmacy market is

          also dominated by several major players.


                            i.   Cardinal Health, Inc.

    129.     As mentioned above, Defendant Cardinal Health, Inc. is a corporation, with its

          principal place of business at 7000 Cardinal Place, Dublin, OH 43017. 40


                           ii.   McKesson Corporation

    130.     Upon information and belief, Defendant McKesson Corporation is a Delaware

          corporation with its principal place of business located at 6535 North State Highway 161,

          Irving, Texas 75039.


                          iii.   AmerisourceBergen Corporation

    131.     Defendant AmerisourceBergen Corp. is a Delaware corporation with its principal

          place of business located at 1300 Morris Drive, Chesterbrook, PA 19087.


             G. Doe Defendants

    132.     The true names and/or capacities, whether individual, corporate, partnership,

          associate, governmental, or otherwise, of DOES 1 through 100, inclusive, are unknown to

          Plaintiffs at this time, who therefore sue defendants by such fictitious names. Plaintiffs

          are informed and believe, and thereon allege, that each defendant designated herein as a

          DOE caused injuries and damages proximately thereby to Plaintiffs as hereinafter alleged;

          and that each DOE Defendant is liable to the Plaintiffs for the acts and omissions alleged




    40
         https://www.theharvarddruggroup.com/shop/contact/index


                                                     25
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 29 of 120 PageID: 1299



       herein below, and the resulting injuries to Plaintiffs, and damages sustained by the

       Plaintiffs. Plaintiffs will amend this Complaint to allege the true names and capacities of

       said DOE Defendants when the same is ascertained.

    133.   Plaintiffs are informed and believe, and thereon allege, that at all times herein

       mentioned, each of the DOE Defendants were the agent, servant, employee and/or joint

       venturer of the other co-defendants and other DOE Defendants, and each of them, and

       at all said times, each Defendant and each DOE Defendant was acting in the full course,

       scope and authority of said agency, service, employment and/or joint venture.


                                JURISDICTION AND VENUE

    134.   This court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332,

       because there is complete diversity of citizenship between Plaintiffs and the Defendants,

       and because Plaintiffs allege an amount in controversy in excess of $75,000, exclusive of

       interest and costs.

    135.   The court has personal jurisdiction over Defendants because at all relevant times they

       have engaged in substantial business activities in the states where venue for each action is

       proper. At all relevant times Defendants transacted, solicited, and conducted business

       throughout the entirety of the United States and specifically in the specific jurisdictions

       noted by Plaintiffs in their Short Form Complaints through their employees, agents,

       and/or sales representatives, and derived substantial revenue from such business in the

       states where venue for each action is proper.

    136.   Venue is proper in this district pursuant to 28 U.S.C. § 1391(a) because a substantial

       portion of the wrongful acts upon which this lawsuit is based occurred in this District.

       Venue is also proper pursuant to 28 U.S.C. § 1391(c), because Defendants are all

       corporations that have substantial, systematic, and continuous contacts in the states in


                                                  26
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 30 of 120 PageID: 1300



         which Plaintiffs reside and were injured, and they are all subject to personal jurisdiction in

         this District.


                           THE VALSARTAN-CONTAINING DRUGS

    137.     The medication in question in this case is a drug that Defendants marketed and sold

         under the name “valsartan.”

    138.     Valsartan is a generic version of the brand-name medication, Diovan.

    139.     Valsartan is used to treat high blood pressure and heart failure, and to improve a

         patient’s chances of living longer after a heart attack.

    140.     Valsartan is classified as an angiotensin receptor blocker (ARB) that is selective for the

         type II angiotensin receptor. It works by relaxing blood vessels so that blood can flow

         more easily, thereby lowering blood pressure.

    141.     Valsartan can be sold by itself or as a single pill which combines valsartan with

         amlodipine or HCTZ (or both).

    142.     The drug binds to angiotensin type II receptors (AT1), working as an antagonist.

    143.     The patents for Diovan and Diovan/hydrochlorothiazide expired in September

         2012. 41

    144.     Shortly after the patent for Diovan expired, the FDA began to approve generic

         versions of the drug.


         I. NDMA

    145.     N-nitrosodimethlyamine, commonly known as NDMA, is an odorless, yellow liquid. 42




    41
            https://www.forbes.com/sites/larryhusten/2012/09/25/another-one-bites-the-dust-
    diovan-patent-expires-but-generic-valsartan-is-mia/#4b43eaf92833.
    42
       https://www.atsdr.cdc.gov/toxprofiles/tp141.pdf.


                                                     27
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 31 of 120 PageID: 1301



    146.     According to the U.S. Environmental Protection Agency, “NDMA is a semivolatile

         chemical that forms in both industrial and natural processes.” 43

    147.     NDMA can be unintentionally produced in and released from industrial sources

         through chemical reactions involving other chemicals called alkylamines.

    148.     The American Conference of Governmental Industrial Hygienists classifies NDMA

         as a confirmed animal carcinogen. 44

    149.     The US Department of Health and Human Services (DHHS) similarly states that

         NDMA is reasonably anticipated to be a human carcinogen. 45 This classification is based

         upon DHHS’s findings that NDMA caused tumors in numerous species of experimental

         animals, at several different tissue sites, and by several routes of exposure, with tumors

         occurring primarily in the liver, respiratory tract, kidney, and blood vessels. 46

    150.     Exposure to NDMA can occur through ingestion of food, water, or medication

         containing nitrosamines. 47

    151.     Exposure to high levels of NDMA has been linked to liver damage in humans. 48

    152.     According to the Agency for Toxic Substances and Disease Registry, “NDMA is very

         harmful to the liver of humans and animals. People who were intentionally poisoned on




    43
                                       https://www.epa.gov/sites/production/files/2017-
    10/documents/ndma_fact_sheet_update_9-15-17_508.pdf.
    44
                                       https://www.epa.gov/sites/production/files/2017-
    10/documents/ndma_fact_sheet_update_9-15-17_508.pdf.
    45
                                       https://www.epa.gov/sites/production/files/2017-
    10/documents/ndma_fact_sheet_update_9-15-17_508.pdf.
    46
                                       https://www.epa.gov/sites/production/files/2017-
    10/documents/ndma_fact_sheet_update_9-15-17_508.pdf.
    47
                                       https://www.epa.gov/sites/production/files/2017-
    10/documents/ndma_fact_sheet_update_9-15-17_508.pdf.
    48
                                       https://www.epa.gov/sites/production/files/2017-
    10/documents/ndma_fact_sheet_update_9-15-17_508.pdf.


                                                     28
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 32 of 120 PageID: 1302



         one or several occasions with unknown levels of NDMA in beverage or food died of

         severe liver damage accompanied by internal bleeding.” 49

    153.     Other studies showed an increase in other types of cancers, including but not limited

         to, stomach, colorectal, intestinal, and other digestive tract cancers.

    154.     On July 27, 2018, the FDA put out a press release, explaining the reason for its concern

         regarding the presence of NDMA found in valsartan-containing drugs. In that statements,

         It provided, in relevant part:

             NDMA has been found to increase the occurrence of cancer in animal
             studies…Consuming up to 96 nanograms NDMA/day is considered reasonably safe
             for human ingestion.2
             …
             The amounts of NDMA found in the recalled batches of valsartan exceeded these
             acceptable levels. 50

    155.     The Environmental Protection Agency classified NDMA as a probable human

         carcinogen “based on the induction of tumors at multiple sites in different mammal species

         exposed to NDMA by various routes.” 51


         II. NDEA

    156.     N-Nitrosodiethylamine, often referred to as NDEA, is a yellow, oily liquid that is very

         soluble in water. 52

    157.     Like NDMA, NDEA is also classified as a probable human carcinogen and a known

         animal carcinogen. 53



    49
       https://www.atsdr.cdc.gov/toxprofiles/tp141.pdf, p. 2.
    50
       https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm.
    51
                                              https://www.epa.gov/sites/production/files/2017-
    10/documents/ndma_fact_sheet_update_9-15-17_508.pdf.
    52
                           https://www.epa.gov/sites/production/files/2016-09/documents/n-
    nitrosodimethylamine.pdf.
    53
       https://healthycanadians.gc.ca/recall-alert-rappel-avis/hc-sc/2018/68448a-eng.php; see also
    https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm620499.htm.


                                                    29
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 33 of 120 PageID: 1303



    158.      NDEA is an even more potent carcinogen than NDMA.

    159.      According to the U.S. Environmental Protection Agency, even short-term exposure

          to NDEA can damage the liver in humans. Animal studies also demonstrate that chronic

          ingestion of NDEA can cause liver tumors and other types of tumors as well, including in

          the kidneys.

    160.      Hematological effects were also reported in animal studies. 54

    161.      Tests conducted on rats, mice, and hamsters demonstrated that NDEA has high to

          extreme toxicity from oral exposure. 55

    162.      The New Jersey Department of Health notes that NDEA “should be handled as a

          CARCINOGEN and MUTAGEN – WITH EXTREME CAUTION.” 56

    163.      The New Jersey Department of Health also states that “[t]here may be no safe level of

          exposure to a carcinogen, so all contact should be reduced to the lowest possible level.” 57

    164.      The New Jersey Department of Health notes that NDEA is classified as a probable

          human carcinogen, as it has been shown to cause liver and gastrointestinal tract cancer,

          among others. 58


         III. OTHER CONTAMINANTS

    165.      Testing and evaluation is ongoing of VCDs manufactured, distributed, or sold by

          Defendants. Besides NDMA and NDEA, ongoing investigation suggests other impurities,

          such as NMBA, may exist as well in the VCDs at issue.



    54
                           https://www.epa.gov/sites/production/files/2016-09/documents/n-
    nitrosodimethylamine.pdf.
    55
                           https://www.epa.gov/sites/production/files/2016-09/documents/n-
    nitrosodimethylamine.pdf.
    56
       https://nj.gov/health/eoh/rtkweb/documents/fs/1404.pdf (emphasis in original).
    57
       https://nj.gov/health/eoh/rtkweb/documents/fs/1404.pdf.
    58
       https://nj.gov/health/eoh/rtkweb/documents/fs/1404.pdf.


                                                    30
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 34 of 120 PageID: 1304




         IV. FORMATION OF NITROSAMINES IN THE SUBJECT DRUGS

    166.      NDMA and NDEA are both considered genotoxic compounds, as they both contain

          nitroso groups, which are gene-mutating groups. 59

    167.      Upon information and belief, the reason Defendants’ manufacturing process

          produced these compounds is linked to the tetrazole group that most ARB drugs have.

          Solvents used to produce the tetrazole ring, such as N-Dimethylformamide (DMF), can

          result in the formation of drug impurities or new active ingredients, such as NDMA and

          NDEA, as a byproduct of the chemical reactions. 60

    168.      The pharmaceutical industry has been aware of the potential for the formation of

          nitrosamines in pharmaceutical drugs at least as far back as 2005. 61


         V. RECALLS

    169.      Upon information and belief, Plaintiff states that the presence of NDMA and NDEA

          in the valsartan-containing drugs is due to a manufacturing change that took place on or

          around 2012. 62


              A. U.S. Recalls

    170.      On July 13, 2018, the Food and Drug Administration announced a recall of certain

          batches of valsartan-containing drugs after finding NDMA in the recalled product. The



    59
        https://www.pharmaceuticalonline.com/doc/nitroso-impurities-in-valsartan-how-did-we-
    miss-them-0001.
    60
        https://www.pharmaceuticalonline.com/doc/nitroso-impurities-in-valsartan-how-did-we-
    miss-them-0001.
    61
       http://www.pharma.gally.ch/UserFiles/File/proofs%20of%20article.pdf.
    62
       See https://healthycanadians.gc.ca/recall-alert-rappel-avis/hc-sc/2018/67552a-eng.php; see
    also
    https://www.fda.gov/downloads/Drugs/GuidanceComplianceRegulatoryInformation/CD
    ERFOIAElectronicReadingRoom/UCM621162.pdf.


                                                     31
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 35 of 120 PageID: 1305



         products subject to this recall were some of those which contained the active

         pharmaceutical ingredient (API) supplied by Zhejiang Huahai Pharmaceuticals.” 63 FDA

         further noted that the valsartan-containing drugs being recalled “does not meet our safety

         standards.” 64

    171.     The recall notice further stated, “Zhejiang Huahai Pharmaceuticals has stopped

         distributing its valsartan API and the FDA is working with the affected companies to

         reduce or eliminate the valsartan API impurity from future products.” 65

    172.     As of September 28, 2018, FDA placed Zhejiang Huahai Pharmaceuticals Co, Ltd. on

         import alerts, which halted all API made by the company from entering the United States.

         This was the product of an inspection of Zhejiang Huahai’s facility. 66

    173.     FDA’s recall notice also stated that the presence of NDMA in the valsartan-containing

         drugs was “thought to be related to changes in the way the active substance was

         manufactured.” 67

    174.     The recall was limited to “all lots of non-expired products that contain the ingredient

         valsartan supplied to them by [the Active Pharmaceutical Manufacturer (API)] supplied by

         this specific company.”

    175.     On July 18, 2018, FDA put out another press release about the recall, noting its

         determination that “the recalled valsartan products pose an unnecessary risk to patients.” 68




    63
       https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm613532.htm.
    64
       https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm613532.htm.
    65
       https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm613532.htm.
    66

    https://www.fda.gov/downloads/Drugs/GuidanceComplianceRegulatoryInformation/CD
    ERFOIAElectronicReadingRoom/UCM621162.pdf.
    67
       https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm613532.htm.
    68
       https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm.


                                                    32
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 36 of 120 PageID: 1306



    176.    After the initial recall in July, 2018, the list of valsartan-containing medications

         discovered to contain NDMA continued to grow.

    177.    On August 9, 2018, FDA announced that it was expending the recall to include

         valsartan-containing products manufactured by another API manufacturers, Hetero Labs

         Limited, labeled as Camber Pharmaceuticals, Inc., as these recalled pills also contained

         unacceptable levels of NDMA. 69 FDA noted, “Hetero Labs manufactures the API for the

         Camber products using a process similar to Zhejiang Huahai Pharmaceuticals.” 70

    178.    On October 5, 2018, FDA posted the results of some testing conducted on samples

         of recalled valsartan tablets. Noting that “consuming up to 0.096 micrograms of NDMA

         per day is considered reasonably safe for human ingestion based on lifetime exposure,”

         the results of the testing showed levels ranging from 0.3 micrograms up to 17

         micrograms 71 (emphasis added). Thus, the pills contained somewhere between 3.1

         and 177 times the level of NDMA deemed safe for human consumption.

         Subsequent testing revealed levels as high as 20 micrograms, which is 208.3 times

         the safe level.

    179.    By way of comparison, NDMA is sometimes also found in water and foods, including

         meats, dairy products, and vegetables. The U.S. Health Department set strict limits on the

         amount of NDMA that is permitted in each category of food, but these limits are dwarfed

         by the amount of NDMA present in the samples of the valsartan-containing medications

         referenced above. For example, cured meat is estimated to contain between 0.004 and

         0.23 micrograms of NDMA. 72



    69
       https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm.
    70
       https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm.
    71
       https://www.fda.gov/Drugs/DrugSafety/ucm622717.htm.
    72
       https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm.


                                                  33
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 37 of 120 PageID: 1307



    180.     On November 21, 2018, FDA announced a new recall, this time because NDEA was

         detected in the tablets. Additional recalls of valsartan-containing tablets which were found

         to contain NDEA followed. These recall notices also stated that the recalls related to

         unexpired valsartan-containing products. 73

    181.     Over the course of the fall and winter of 2018, NDMA and NDEA continued to be

         detected across so many brands of valsartan and other ARB drugs that the FDA imposed

         interim limits for NDMA and NDEA in ARBs to prevent drug shortages. In doing so,

         FDA reminded “manufacturers that they are responsible for developing and using suitable

         methods to detect impurities, including when they make changes to their manufacturing

         processes. If a manufacturer detects a new impurity or high level of impurities, they should

         fully evaluate the impurities and take action to ensure the product is safe for patients.” 74

    182.     These recalls have continued through the first half of 2019 and may continue past the

         date upon the filing of this Complaint.


             B. Recalls in Other Countries

    183.     The European Medicines Agency (EMA) also recalled many batches of valsartan-

         containing drugs. According to the agency, “[t]he review of valsartan medicines was

         triggered by the European Commission on 5 July 2018…On 20 September 2018, the

         review was extended to include medicines containing cadesartan, irbesartan, losartan and

         olmesartan.” 75




    73
       https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm.
    74
       https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm.
    75
            https://www.ema.europa.eu/en/medicines/human/referrals/angiotensin-ii-receptor-
    antagonists-sartans-containing-tetrazole-group.


                                                    34
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 38 of 120 PageID: 1308



    184.     In light of the EMA’s findings, Zhejiang Huahai Pharmaceutical Co., Ltd., along with

         another API manufacturer, Zhejiang Tianyu, are not presently authorized to produce

         valsartan for medications distributed in the European Union. 76

    185.     Health Canada also issued a recall of valsartan-containing medications on July 9, 2018,

         noting the presence of NDMA as the reason. Health Canada similarly stated that NDMA

         is a potential human carcinogen. 77


             C. Defendants Had Actual and/or Constructive Notice of NDMA and/or
                NDEA Contamination of their VCDs

    186.     The FDA has concluded that “NDMA and NDEA are probable human carcinogens

         and should not be present in drug products.” As alleged above, the VCDs manufactured

         by the API and Finished Dose Manufacturer defendants were found to contain

         dangerously high levels of nitrosamines, including NDMA and NDEA, sometimes

         reaching levels hundreds of times higher than the FDA’s interim safety limits.

    187.     NDMA and NDEA are not FDA-approved ingredients for DIOVAN, EXFORGE,

         or their generic equivalents. Moreover, none of Defendants’ VCDs identify NDMA,

         NDEA, or other nitrosamines as an ingredient on the products’ labels or elsewhere. This

         is because these nitrosamines are probable human carcinogens and are not approved to be

         included in valsartan API.

    188.     If Defendants had not routinely disregarded the FDA’s cGMPs, including those

         discussed throughout this Complaint and the FDA’s investigation reports and warning

         letter, and deliberately manipulated and disregarded sampling data suggestive of impurities,




    76
      https://www.ema.europa.eu/en/news/update-review-valsartan-medicines.
    77
       http://healthycanadians.gc.ca/recall-alert-rappel-avis/hc-sc/2018/67202a-eng.php#issue-
    problem.


                                                   35
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 39 of 120 PageID: 1309



         or had fulfilled their quality assurance obligations, Defendants would have identified the

         presence of these nitrosamine contaminants almost immediately.

    189.     ZHP changed its valsartan manufacturing processes in or about 2012, if not earlier. It

         is not yet known when the processes changed at Defendants’ other API manufacturing

         facilities.

    190.     According to the European Medicines Agency (“EMA”) – which has similar

         jurisdiction to that of the FDA – “NDMA was an unexpected impurity believed to have

         formed as a side product after [ZHP] introduced changes to its manufacturing process in

         2012.” 78

    191.     Most assuredly, NDMA and NDEA are not FDA-approved ingredients for

         DIOVAN, EXFORGE, or their generic equivalents. None of Defendants’ VCDs

         identifies NDMA, NDEA, or any other nitrosamine as an ingredient on the products’

         labels or elsewhere.

    192.     If Defendants had not routinely disregarded the FDA’s cGMPs and deliberately

         manipulated and disregarded sampling data suggestive of impurities, or had fulfilled their

         quality assurance obligations, Defendants would have found the NDMA and NDEA

         contamination almost immediately.

    193.     21 C.F.R. § 211.110 contains the cGMPs regarding the “Sampling and testing of in-

         process materials and drug products[.]” Subsection (c) states the following:

                       In-process materials shall be tested for identity, strength, quality, and purity as
                       appropriate, and approved or rejected by the quality control unit, during the
                       production process, e.g., at commencement or completion of significant
                       phases or after storage for long periods.

    78
         See European Medicines Agency, UPDATE              ON REVIEW OF RECALLED VALSARTAN
    MEDICINES,                                                                     at
    http://www.ema.europa.eu/ema/index.jsp?curl=pages/news_and_events/news/2018/08/n
    ews_detail_003000.jsp&mid=WC0b01ac058004d5c1 (last accessed June 5, 2019).


                                                      36
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 40 of 120 PageID: 1310




           21 C.F.R. § 211.110(c).


    194.   And as shown below, Defendants’ own quality control units are and were responsible

       for approving or rejecting drug products manufactured, processed, packed, or held under

       contract by each API manufacturer.

    195.   If these sampling-related and quality-control-related cGMPs were properly observed

       by Defendants, the nitrosamine contamination in Defendants’ VCDs would have been

       discovered in 2012 (or perhaps earlier for other API manufacturers). Defendants were

       thus on (at minimum) constructive notice that their VCDs were adulterated and/or

       misbranded and misbranded as early as 2012.

    196.   However, there are indications that Defendants had actual knowledge of their VCDs’

       contamination with NDMA and NDEA, and made efforts to conceal or destroy the

       evidence.

    197.   As alleged above, FDA investigators visited ZHP’s facilities in May 2017. In the words

       of FDA inspectors, ZHP “invalidat[ed] [OOS] results [without] scientific justification” and

       did not implement “appropriate controls … to ensure the integrity of analytical testing,”

       and routinely disregarded sampling anomalies suggestive of impurities.

    198.   These discoveries by the FDA’s investigators suggest that ZHP and Defendants were

       specifically aware of impurities in the drugs being manufactured by ZHP, including

       specifically contamination of Defendants’ VCDs with NDMA. The efforts to manipulate

       data constituted an explicit effort to conceal and destroy evidence and to willfully and

       recklessly introduce adulterated and/or misbranded VCDs into the U.S. market.

    199.   Defendants were or should have been aware of ZHP’s cGMP violations as early as

       2012, if not earlier.



                                                 37
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 41 of 120 PageID: 1311



    200.     Indeed, Defendant Solco and ZHP (as well as Huahai US) are owned by the same

         corporate parent, Huahai Pharmaceutical. All of these entities should be imputed with

         actual knowledge of ZHP’s willful deviations from cGMPs because of their corporate

         affiliations and overlapping operations and employees or agents. For instance, Solco and

         Huahai US have offices in the same office building in Cranbury, New Jersey.

    201.     And yet, Defendants knowingly, recklessly, and/or negligently introduced adulterated

         and/or misbranded VCDs containing dangerous amounts of nitrosamines into the U.S.

         market. Defendants failed to recall their generic VCDs because they feared permanently

         ceding market share to competitors. And Defendants issued the “voluntary” recall of their

         VCDs only after the FDA had threatened an involuntary recall.


                            THE FEDERAL REGULATORY LANDSCAPE

         I. THE  GENERIC MEDICATION IS SUPPOSED TO BE CHEMICALLY THE SAME AS A
             BRAND NAME.

    202.     According to FDA, “[a] generic drug is a medication created to be the same as an

         already marketed brand-name drug in dosage form, safety, strength, route of

         administration, quality, performance characteristics, and intended use. These similarities

         help to demonstrate bioequivalence, which means that a generic medicine works in the

         same way and provides the same clinical benefit as its brand-name version. In other

         words, you can take a generic medicine as an equal substitute for its brand-name

         counterpart.” 79




    79

    https://www.fda.gov/Drugs/ResourcesForYou/Consumers/QuestionsAnswers/ucm10010
    0.htm (last accessed June 5, 2019) (emphasis in original).


                                                  38
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 42 of 120 PageID: 1312



    203.     While brand-name medications undergo a more rigorous review before being

         approved, generic manufacturers are permitted to submit an ANDA, which only requires

         a generic manufacturer to demonstrate that the generic medicine is the same as the brand

         name version in the following ways:

                 a. The active ingredient in the generic medicine is the same as in the brand-name

                      drug/innovator drug.

                 b. The generic medicine has the same strength, use indications, form (such as a

                      tablet or an injectable), and route of administration (such as oral or topical).

                 c. The inactive ingredients of the generic medicine are acceptable.

                 d. The generic medicine is manufactured under the same strict standards as the

                      brand-name medicine.

                 e. The container in which the medicine will be shipped and sold is appropriate,

                      and the label is the same as the brand-name medicine’s label. 80

    204.     The drugs ingested by Plaintiffs were approved by the FDA, based upon Defendants’

         representations that they met the above criteria.

    205.     ANDA applications do not require drug manufacturers to repeat animal studies or

         clinical research on ingredients or dosage forms already approved for safety and

         effectiveness. 81




     https://www.fda.gov/Drugs/ResourcesForYou/Consumers/BuyingUsingMedicineSafely/
    80

    GenericDrugs/ ucm167991.htm.
    81

    https://www.fda.gov/Drugs/ResourcesForYou/Consumers/QuestionsAnswers/ucm10010
    0.htm.


                                                     39
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 43 of 120 PageID: 1313



    206.     Further, because generic drugs are supposed to be nearly identical to their brand-name

         counterparts, they are also supposed to have the same risks and benefits. 82


         II. MISBRANDED AND ADULTERATED DRUGS

    207.     The manufacture of any adulterated or misbranded drug is prohibited under federal

         law. 83

    208.     The introduction into commerce of any misbranded or adulterated or misbranded

         drug is similarly prohibited. 84

    209.     Similarly, the receipt in interstate commerce of any adulterated or misbranded or

         misbranded drug is also unlawful. 85

    210.     Among the ways a drug may be adulterated and/or misbranded are:

             a. “if it has been prepared, packed, or held under insanitary conditions whereby it

                   may have been contaminated with filth, or whereby it may have been rendered

                   injurious to health;” 86

             b. “if . . . the methods used in, or the facilities or controls used for, its manufacture,

                   processing, packing, or holding do not conform to or are not operated or

                   administered in conformity with current good manufacturing practice…as to

                   safety and has the identity and strength, and meets the quality and

                   purity characteristics, which it purports or is represented to possess;” 87




    82

    https://www.fda.gov/Drugs/ResourcesForYou/Consumers/QuestionsAnswers/ucm10010
    0.htm.
    83
       21 U.S.C. § 331(g).
    84
       21 U.S.C. § 331(a).
    85
       21 U.S.C. § 331(c).
    86
       21 U.S.C. § 351(a)(2)(A).
    87
       21 U.S.C. § 351(a)(2)(B).


                                                      40
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 44 of 120 PageID: 1314



            c. “If it purports to be or is represented as a drug the name of which is recognized

                in an official compendium, and … its quality or purity falls below, the standard set

                forth in such compendium. …” 88

            d. “If . . . any substance has been (1) mixed or packed therewith so as to reduce its

                quality or strength or (2) substituted wholly or in part therefor.” 89

    211.    A drug is misbranded:

            a. “If its labeling is false or misleading in any particular.” 90

            b. “If any word, statement, or other information required…to appear on

                the label or labeling is not prominently placed thereon…in such terms as to render

                it likely to be read and understood by the ordinary individual under customary

                conditions of purchase and use.” 91

            c. If the labeling does not contain, among other things, “the proportion of each

                active ingredient…” 92

            d. “Unless its labeling bears (1) adequate directions for use; and (2) such adequate

                warnings … against unsafe dosage or methods or duration of administration or

                application, in such manner and form, as are necessary for the protection of users.

                …” 93

            e. “If it purports to be a drug the name of which is recognized in an official

                compendium, unless it is packaged and labeled as prescribed therein.” 94




    88
       21 U.S.C. § 351(b).
    89
       21 U.S.C. § 351(d).
    90
       21 U.S.C. § 352(a)(1).
    91
       21 U.S.C. § 352(c).
    92
       21 U.S.C. § 352(e)(1)(A)(ii)
    93
       21 U.S.C. § 352(f).
    94
       21 U.S.C. § 352(g).


                                                    41
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 45 of 120 PageID: 1315



              f. “if it is an imitation of another drug;” 95

              g. “if it is offered for sale under the name of another drug.” 96

              h. “If it is dangerous to health when used in the dosage or manner, or with the

                   frequency     or   duration    prescribed,    recommended,      or   suggested     in

                   the labeling thereof.” 97

              i.   If the drug is advertised incorrectly in any manner; 98 or

              j.   If the drug’s “packaging or labeling is in violation of an applicable regulation…” 99

    212.      As articulated in this Complaint, Defendants’ unapproved drug was adulterated

          and/or misbranded in violation of all of the above-cited reasons.


         III. THE DRUGS INGESTED BY PLAINTIFFS WERE NOT VALSARTAN, BUT NEW,
              UNAPPROVED, VALSARTAN-CONTAINING DRUGS

    213.      The FDA’s website provides the definition for a drug:

              The Federal Food Drug and Cosmetic Act (FD&C Act) and FDA regulations define
              the term drug, in part, by reference to its intended use, as “articles intended for use in
              the diagnosis, cure, mitigation, treatment, or prevention of disease” and “articles (other
              than food) intended to affect the structure or any function of the body of man or other
              animals.” Therefore, almost any ingested or topical or injectable product that, through
              its label or labeling (including internet websites, promotional pamphlets, and other
              marketing material), is claimed to be beneficial for such uses will be regulated by FDA
              as a drug. The definition also includes components of drugs, such as active
              pharmaceutical ingredients. 100

    214.      21 C.F.R. § 210.3(b)(7) defines an “active ingredient” in a drug as “any component

          that is intended to furnish pharmacological activity or other direct effect in the diagnosis,



    95
       21 U.S.C. § 352(i)(2).
    96
       21 U.S.C. § 352(i)(3).
    97
       21 U.S.C. § 352(j).
    98
       21 U.S.C. § 352(n).
    99
       21 U.S.C. § 352(p).
    100

    https://www.fda.gov/ForIndustry/ImportProgram/ImportBasics/RegulatedProducts/ucm
    511482.htm#drug.


                                                      42
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 46 of 120 PageID: 1316



           cure, mitigation, treatment, or prevention of disease, or to affect the structure or any

           function of the body of man or other animals. The term includes those components that

           may undergo chemical change in the manufacture of the drug product and be present in

           the drug product in a modified form intended to furnish the specified activity or effect.” 101

    215.       NDMA and NDEA both have the ability to cause cancer by triggering genetic

           mutations in humans. This mutation affects the structure of the human body, and thus,

           NDMA and NDEA are, by definition, active ingredients in a drug.

    216.       FDA further requires that whenever a new, active ingredient is added to a drug, then

           the drug becomes an entirely new drug, necessitating a submission of a New Drug

           Application by the manufacturer. Absent such an application, followed by a review and

           approval by the FDA, this new drug remains a distinct, unapproved product. 102


          IV. FAILURE TO ADHERE TO THE TERMS OF AN ANDA APPROVAL, OR
              ALTERNATIVELY, FAILURE TO OBTAIN FDA APPROVAL FOR A NEW DRUG
              DEPRIVES THE MANUFACTURER OF THE SHIELD OF FEDERAL PREEMPTION
              UNDER P LIVA V. M ENSING, 564 U.S. 604 (2011).

    217.       In Mensing, the Supreme Court held that a state law claim which required generic

           manufacturers to use a different, stronger label was preempted. See generally, Pliva v. Mensing,

           564 U.S. 604 (2011). The Court so held because generic labels are required to be the same

           as the corresponding brand-name labels. See id.

    218.       However, when a generic manufacturer ceases to manufacture a drug that meets all

           terms of its approval, or in other words, when the drug is not the same as its corresponding

           brand-name drug, then the manufacturer has created an entirely new (and unapproved)

           drug.



    101
          https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfcfr/CFRSearch.cfm?fr=210.3.
    102
          See 21 C.F.R. § 310.3(h).


                                                       43
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 47 of 120 PageID: 1317



    219.     This new and unapproved drug cannot be required to have the same label as the brand-

          name drug, as the two products are no longer the same. Thus, the manufacturer forfeits

          the shield of federal preemption.

    220.     Therefore, Plaintiffs’ state-law claims asserted herein do not conflict with the federal

          regulatory scheme.

    221.     At the very least and alternatively, drugs with different and dangerous ingredients than

          their brand-name counterparts are deemed to be adulterated under federal law, and the

          sale or introduction into commerce of adulterated drugs is illegal. 103 Thus, a plaintiff

          bringing a state-law tort claim premised upon this violation is not asking the manufacturer

          to do anything different than what federal law already requires.

    222.     Plaintiffs reference federal law herein not in any attempt to enforce it, but only to

          demonstrate that their state-law tort claims do not impose any additional obligations on

          Defendants, beyond what is already required of them under federal law.

    223.     Because the VCDs ingested by Plaintiffs were never approved or even reviewed by the

          FDA, the FDA never conducted an assessment of safety or effectiveness for these drugs.


          V. DEFENDANTS MADE FALSE STATEMENTS IN THE LABELING OF ITS VALSARTAN-
             CONTAINING DRUGS

    224.     A manufacturer is required to give adequate directions for the use of a pharmaceutical

          drug such that a “layman can use a drug safely and for the purposes for which it is

          intended,” 104 and conform to requirements governing the appearance of the label. 105




    103
        See generally, https://www.justice.gov/opa/pr/generic-drug-manufacturer-ranbaxy-pleads-
    guilty-and-agrees-pay-500-million-resolve-false.
    104
        21 C.F.R. § 201.5.
    105
        21 C.F.R. § 801.15.


                                                    44
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 48 of 120 PageID: 1318



    225.       “Labeling” encompasses all written, printed or graphic material accompanying the

           drug or device, 106 and therefore broadly encompasses nearly every form of promotional

           activity, including not only “package inserts” but also advertising.

    226.       “Most, if not all, labeling is advertising. The term “labeling” is defined in the FDCA

           as including all printed matter accompanying any article. Congress did not, and we cannot,

           exclude from the definition printed matter which constitutes advertising.” 107

    227.       If a manufacturer labels a drug but omits ingredients, that renders the drug

           misbranded. 108

    228.       Because NDMA and/or NDEA were not disclosed by Defendants as ingredients in

           the valsartan-containing drugs ingested by Plaintiffs, the subject drugs were misbranded.

    229.       It is unlawful to introduce a misbranded drug into interstate commerce. 109 Thus, the

           valsartan-containing drugs ingested by Plaintiff were unlawfully distributed and sold.


          VI. BACKGROUND ON GOOD MANUFACTURING PRACTICES (“CGMPS”)

    230.       Under federal law, pharmaceutical drugs must be manufactured in accordance with

           “current Good Manufacturing Practices” (“cGMPs”) to ensure they meet safety, quality,

           purity, identity, and strength standards. See 21 U.S.C. § 351(a)(2)(B).

    231.       21 C.F.R. § 210.1(a) states that the cGMPs establish “minimum current good

           manufacturing practice for methods to be used in, and the facilities or controls to be used

           for, the manufacture, processing, packing, or holding of a drug to assure that such drug

           meets the requirements of the act as to safety, and has the identity and strength and meets




    106
        Id. 65 Fed. Reg. 14286 (March 16, 2000).
    107
        U.S. v. Research Labs., 126 F.2d 42, 45 (9th Cir. 1942).
    108
        21 C.F.R. § 201.6; 201.10.
    109
        21 U.S.C. § 331(a).


                                                      45
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 49 of 120 PageID: 1319



       the quality and purity characteristics that it purports or is represented to possess.” In other

       words, entities at all phases of the design, manufacture, and distribution chain are bound

       by these requirements.

    232.   The FDA’s cGMP regulations are found in 21 C.F.R. Parts 210 and 211. These detailed

       regulations set forth minimum standards regarding: organization and personnel (Subpart

       B); buildings and facilities (Subpart C); equipment (Subpart D); control of components

       and drug product containers and closures (Subpart E); production and process controls

       (Subpart F); packaging and label controls (Subpart G); holding and distribution (Subpart

       H); laboratory controls (Subpart I); records and reports (Subpart J); and returned and

       salvaged drug products (Subpart K). The FDA has worldwide jurisdiction to enforce these

       regulations if the facility is making drugs intended to be distributed in the United States.

    233.   Any drug not manufactured in accordance with cGMPs is deemed “adulterated and/or

       misbranded” or “misbranded” and may not be distributed or sold in the United States. See

       21 U.S.C. §§ 331(a), 351(a)(2)(B). States have enacted laws adopting or mirroring these

       federal standards.

    234.   Per federal law, cGMPs include “the implementation of oversight and controls over

       the manufacture of drugs to ensure quality, including managing the risk of and establishing

       the safety of raw materials, materials used in the manufacturing of drugs, and finished drug

       products.” 21 U.S.C. § 351(j). Accordingly, it is a cGMP violation for a manufacturer to

       contract out prescription drug manufacturing without sufficiently ensuring continuing

       quality of the subcontractors’ operations.

    235.   FDA regulations require a “quality control unit” to independently test drug product

       manufactured by another company on contract:

                   There shall be a quality control unit that shall have the responsibility and
                   authority to approve or reject all components, drug product containers,


                                                    46
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 50 of 120 PageID: 1320



                      closures, in-process materials, packaging material, labeling, and drug products,
                      and the authority to review production records to assure that no errors have
                      occurred or, if errors have occurred, that they have been fully investigated. The
                      quality control unit shall be responsible for approving or rejecting drug
                      products manufactured, processed, packed, or held under contract by another
                      company.

              21 C.F.R. § 211.22(a).

    236.      Indeed, FDA regulations require a drug manufacturer to have “written procedures for

       production and process control designed to assure that the drug products have the identity,

       strength, quality, and purity they purport or are represented to possess.” 21 C.F.R. §

       211.100.

    217. A drug manufacturer’s “[l]aboratory controls shall include the establishment of

           scientifically sound and appropriate specifications, standards, sampling plans, and test

           procedures designed to assure that components, drug product containers, closures, in-

           process materials, labeling, and drug products conform to appropriate standards of

           identity, strength, quality, and purity.” 21 C.F.R. § 211.160.

    218. “Laboratory records shall include complete data derived from all tests necessary to assure

           compliance with established specifications and standards, including examinations and

           assays” and a “statement of the results of tests and how the results compare with

           established standards of identity, strength, quality, and purity for the component, drug

           product container, closure, in-process material, or drug product tested.” 21 C.F.R. §

           211.194.


     VII. THE GENERIC DRUG APPROVAL FRAMEWORK

    219. The Drug Price Competition and Patent Term Restoration Act of 1984 – more commonly

           referred to as the Hatch-Waxman Act – is codified at 21 U.S.C. § 355(j).




                                                      47
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 51 of 120 PageID: 1321



    220. The stated purpose of Hatch-Waxman is to strike a balance between rewarding genuine

        innovation and drug discovery by affording longer periods of brand drug marketing

        exclusivity while at the same time encouraging generic patent challenges and streamlining

        generic drug competition so that consumers gain the benefit of generic drugs at lower

        prices as quickly as possible.

    221. Brand drug companies submitting a New Drug Application (“NDA”) are required to

        demonstrate clinical safety and efficacy through well-designed clinical trials. 21 U.S.C. §

        355 et seq.

    222. By contrast, generic drug companies submit an ANDA. Instead of demonstrating clinical

        safety and efficacy, generic drug companies need only demonstrate bioequivalence to the

        brand or reference listed drug (“RLD”). Bioequivalence is the “absence of significant

        difference” in the pharmacokinetic profiles of two pharmaceutical products. 21 C.F.R. §

        320.1(e).


           A. ANDA Applications Must Demonstrate Bioequivalence

    223. The bioequivalence basis for ANDA approval is premised on the generally accepted

        proposition that equivalence of pharmacokinetic profiles of two drug products is evidence

        of therapeutic equivalence. In other words, if (1) the RLD is proven to be safe and

        effective for the approved indication through well-designed clinical studies accepted by

        the FDA, and (2) the generic company has shown that its ANDA product is bioequivalent

        to the RLD, then (3) the generic ANDA product must be safe and effective for the same

        approved indication as the RLD.

    224. As part of its showing of bioequivalence pursuant to 21 C.F.R. § 314.50(d), the ANDA

        must also contain specific information establishing the drug’s stability, including:




                                                  48
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 52 of 120 PageID: 1322



           a. a full description of the drug’s substance, including its physical and chemical

               characteristics and stability; and

           b. the specifications necessary to ensure the identify strength, quality and purity of

               the drug substance and the bioavailability of the drug products made from the

               substance, including, for example, tests, analytical procedures, and acceptance

               criteria relating to stability.

    225. Generic drug manufacturers have an ongoing federal duty of sameness in their products.

        Under 21 U.S.C. § 355(j), the generic manufacturer must show the following things as

        relevant to this case: the active ingredient(s) are the same as the RLD, § 355(j)(2)(A)(ii);

        and, that the generic drug is “bioequivalent” to the RLD and “can be expected to have

        the same therapeutic effect,” id. at (A)(iv). A generic manufacturer (like a brand

        manufacturer) must also make “a full statement of the composition of such drug” to the

        FDA. Id. at (A)(vi); see also § 355(b)(1)(C).

    226. A generic manufacturer must also submit information to show that the “labeling proposed

        for the new drug is the same as the labeling approved for the [RLD][.]” 21 U.S.C. §

        355(j)(2)(A)(v).


                           i.    ANDA Applications Must Provide Information About the
                                 Manufacturing Plants and Processes

    227. The ANDA application must also include information about the manufacturing facilities

        of the product, including the name and full address of the facilities, contact information

        for an agent of the facilities, and the function and responsibility of the facilities.

    228. The ANDA application must include a description of the manufacturing process and

        facility and the manufacturing process flow chart showing that there are adequate controls

        to ensure the reliability of the process.



                                                    49
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 53 of 120 PageID: 1323



    229. Furthermore, the ANDA application must contain information pertaining to the

          manufacturing facility’s validation process which ensures that the manufacturing process

          produces a dosage that meets product specifications.

                            ii.   ANDA Applications Must Comply with cGMPs

    230. Additionally, ANDA applications must include certain representations pertaining to

          compliance with cGMPS.

    231. The ANDA application is required to contain cGMP certifications for both the ANDA

          applicant itself, and also the drug product manufacturer (if they are different entities).


                           iii.   ANDA Approval is Contingent upon Continuing Compliance
                                  with ANDA Representations of Sameness

    232. Upon granting final approval for a generic drug, the FDA will typically state that the

          generic drug is “therapeutically equivalent” to the branded drug. The FDA codes generic

          drugs as “A/B rated” to the RLD110 branded drug. Pharmacists, physicians, and patients

          can expect such generic drugs to be therapeutically interchangeable with the RLD, and

          generic manufacturers expressly warrant as much through the inclusion of the same

          labeling as the RLD delivered to consumers in each prescription of its generic products.

          Further, by simply marketing generic drugs pursuant to the brand-name drug’s label under

          the generic name (e.g., valsartan or valsartan HCT), generic manufacturers impliedly

          warrant that the generic drug is therapeutically equivalent to the brand-name drug.




    110
       The FDA’s Drug Glossary defines an RLD as follows: “A Reference Listed Drug (RLD) is
    an approved drug product to which new generic versions are compared to show that they are
    bioequivalent. A drug company seeking approval to market a generic equivalent must refer to
    the Reference Listed Drug in its Abbreviated New Drug Application (ANDA). By designating
    a single reference listed drug as the standard to which all generic versions must be shown to
    be bioequivalent, FDA hopes to avoid possible significant variations among generic drugs and
    their brand name counterpart.”


                                                     50
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 54 of 120 PageID: 1324



    233. If a generic drug manufacturer ceases to manufacture a drug that meets all terms of its

        ANDA approval, or in other words, when the drug is not the same as its corresponding

        brand-name drug, then the manufacturer has created an entirely new and unapproved

        drug.

    234. If a generic drug manufacturer ceases to manufacture a drug that meets all terms of its

        ANDA approval, or in other words, when the drug is not the same as its corresponding

        brand-name drug, the generic manufacturer may no longer rely on the brand-name drug’s

        labeling.

    235. According to the FDA, there are at least sixteen ANDAs approved for generic DIOVAN,

        nine for generic DIOVAN HCT, nine for generic EXFORGE, and five for generic

        EXFORGE HCT.


           B. Approval of ANDAs Related to Valsartan

                         i.    DIOVAN and EXFORGE Background

    236. Valsartan is a potent, orally active nonpeptide tetrazole derivative which causes a

        reduction in blood pressure, and is used in the treatment of hypertension, heart failure,

        and post-myocardial infarction. Millions of American consumers use VCDs for the

        treatment of these serious conditions.

    237. Valsartan and its combination therapy with are the generic versions of the DIOVAN and

        DIOVAN HCT, which were marketed in tablet form by Novartis AG (“Novartis”)

        beginning in July 2001 (in tablet form) and March 1998, respectively, upon approval by

        the FDA.

    238. Valsartan’s combination therapy with amlodipine, as well as the combination therapy of

        valsartan, amlodipine and hydrochlorothiazide, are the generic versions of Novartis’s




                                                 51
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 55 of 120 PageID: 1325



        branded products EXFORGE and EXFORGE HCT. Novartis received the FDA’s

        approval for EXFORGE in June 2007 and for EXFORGE HCT in April 2009.

    239. These Valsartan based branded drugs proved to be blockbuster products for Novartis.

        Globally, DIOVAN and DIOVAN HCT generated $5.6 billion in sales in 2011 according

        to Novartis’s Form 20-F for that year, of which $2.33 billion was from the United States.

        The same year, EXFORGE and EXFORGE HCT had $325,000,000 in U.S. sales and

        $884,000,000 globally.

    240. DIOVAN’s, DIOVAN HCT’s, EXFORGE’s, and EXFORGE HCT’s FDA-approved

        labels specify the active and inactive ingredients. None of the contaminants at issue here

        (including NDMA, NDEA, or other nitrosamines) are FDA-approved ingredients of

        DIOVAN, DIOVAN HCT, EXFORGE, or EXFORGE HCT. Nor are any of these

        contaminants FDA-approved ingredients of any generic valsartan-containing product

        approved pursuant to an ANDA.

    241. Novartis’s DIOVAN and EXFORGE patents expired in September 2012. Defendant

        Mylan launched a DIOVAN HCT generic in or about September 2012 when its valsartan

        HCT ANDA was approved by the FDA. Generic versions of the other drugs followed

        in the intervening years.


                          ii.    ANDA Applications for Generic Valsartan

    242. Almost a full decade before the DIOVAN patents were set to expire, generic drug

        manufacturers started filing ANDA applications for their own generic versions of the

        Valsartan drug.

    243. Hatch-Waxman rewards the first generic company to file a substantially complete ANDA

        containing a Paragraph IV certification with a 180-day period of marketing exclusivity. 21

        U.S.C. § 355(j)(5)(B)(iv). The 180-day exclusivity period is triggered upon either a first


                                                 52
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 56 of 120 PageID: 1326



        commercial marketing of the drug (including of the RLD) by the 180-day exclusivity

        holder or the date on which a court has entered a judgment finding that the patent subject

        to the Paragraph IV certification is invalid, unenforceable, or not infringed.

    244. On December 24, 2004, Ranbaxy Labs (“Ranbaxy”) filed the first ANDA application for

        Valsartan (the generic equivalent of the DIOVAN product).

    245. On January 7, 2005, Teva filed the second ANDA application for Valsartan (the generic

        equivalent of the DIOVAN product), for which it received tentative approval on January

        7, 2005.

    246. On September 15, 2008, Mylan filed an ANDA application for Valsartan (the generic

        equivalent of the DIOVAN product).

    247. Upon information and belief, in the intervening years after these three initial ANDA

        applications, all other Defendants filed ANDA applications for either Valsartan (the

        generic equivalent of the DIOVAN product), Valsartan hydrochlorothiazide (the generic

        equivalent of the DIOVAN HCT product), Valsartan Amlodipine ( the generic equivalent

        of the EXFORGE product), and Valsartan Amlodipine Hydrochlorothiazide (the generic

        equivalent of the EXFORGE HCT product).


                        iii.   Entry of Generic DIOVAN Was Delayed Due to Gross cGMP
                               Violations by First ANDA Filer Ranbaxy

    248. Despite the number of ANDAs that had been filed as early as 2004, when DIOVAN’s

        patent expired in 2012, no generic entered the market.

    249. As the first to have filed their ANDA application in December of 2004, Ranbaxy was

        entitled to exclusivity, and as such, no other ANDAs would be approved until Ranbaxy

        received final approval.




                                                  53
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 57 of 120 PageID: 1327



    250. Defendants Mylan and Teva were among those who had tentative approval and were

        ready to launch their generic DIOVAN Product upon expiration of the DIOVAN patent

        in 2012.

    251. Indeed, Defendant Mylan launched its generic DIOVAN HCT product, for which it had

        filed an ANDA and received approval, on September 21, 2012, the same day the

        DIOVAN patent was set to expire.

    252. However, Ranbaxy Pharmaceuticals (the generic company entitled to exclusivity because

        they were the first to file their ANDA application) was unable to achieve final approval

        from the FDA for its generic DIOVAN, thus effectively preventing other generic

        competition under the Hatch-Waxman Act until Ranbaxy achieved FDA approval and

        began to market its generic product. This delay in approval was due to gross

        manufacturing defects plaguing Ranbaxy’s Indian API manufacturing facilities.

    253. Indeed, in the intervening years between initially filing its ANDA application and the

        expiration of the DIOVAN patent, Ranbaxy was under siege with civil and criminal

        investigations by the United States due to grossly negligent and criminal acts relating to

        its pharmaceutical drug manufacturing processes in India. Among these acts were failures

        to meet minimum safety standards at manufacturing sites and making material false

        statements to the FDA.

    254. These issues delayed approval of Ranbaxy’s generic DIOVAN approval and subsequent

        entry into the market.

    255. As the ANDA filers in line after Ranbaxy, Mylan and Teva were especially cognizant of

        the delay in approval, as, by law, their applications would not receive approval until

        Ranbaxy achieved final approval. But more importantly, Mylan and Teva were aware of




                                                 54
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 58 of 120 PageID: 1328



        the role the gross manufacturing practices of Ranbaxy in their Indian operations, and the

        subsequent civil and criminal investigations into those practices, was playing in the delay.

    256. While Mylan did have final approval to launch DIOVAN HCT (and did ultimately launch

        their generic DIOVAN HCT product upon patent expiration in September of 20120),

        they still had no approval to launch a pure DIOVAN generic. Consequently, in 2012,

        Mylan Labs sued the FDA requesting declaratory and injunctive relief arising out of the

        FDA’s “arbitrary, capricious, and unlawful decision” to grant exclusivity to Ranbaxy, and

        for refusing to grant final approval of Mylan’s ANDA application for valsartan.

    257. As to Mylan’s pure DIOVAN patent suit, ultimately the Court sided with Ranbaxy and

        the FDA, and found in their favor on December 27, 2012, dismissing Mylan’s case.

    258. A year and a half later, when still no generic valsartan had entered the market despite the

        patent’s expiration in 2012, a law firm claiming to represent an unnamed “generic

        manufacturer” filed a citizen’s petition with the FDA in May of 2014, arguing for the same

        exact relief that Mylan had requested in their original suit against the FDA.

    259. The citizen’s petition (on behalf of the unnamed “generic manufacturer with ANDA

        approval”) detailed the widespread fraudulent testing, widespread cGMP problems, lack

        of information in batch records, incomplete failure investigations, warning letters, and

        criminal pleas that plagued Ranbaxy’s Indian manufacturing plants.

    260. The relief the citizen petition sought was the precise relief that Mylan was seeking in their

        previously dismissed suit – for Ranbaxy’s valsartan ANDA approval to be withdrawn, and

        for all other pending ANDAs for valsartan to receive final approval and be permitted to

        launch their products into the market .

    261. On May 14, 2014, Teva Pharmaceuticals filed a response to the initial Citizen Petition,

        agreeing that the “well-documented and serious data-integrity violations” at the Ranbaxy



                                                   55
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 59 of 120 PageID: 1329



        facilities should prevent it from receiving final approval for its valsartan generic, and

        asking that Teva be treated as the first filer and be entitled to exclusivity for 180 days.

    262. Appended as an exhibit to Teva’s supplement regarding the valsartan generic was a letter

        from Teva’s General Counsel at the time, Ildiko Mehes.              The letter detailed the

        “unprecedented set of circumstances” and the “impact on the consumers.” The letter also

        detailed Ranbaxy’s “persistent problem with data integrity” and “inadequate control

        measures for insuring the integrity of data.”

    263. However, these self-serving (and, as it will turn out, hypocritical) submissions on behalf

        of the “unnamed generic manufacturer,” Mylan, and Teva were for naught, as the FDA

        eventually gave Ranbaxy final approval on its valsartan in June of 2014.

    264. Six months later, after Ranbaxy’s period of exclusivity expired, Mylan’s generic DIOVAN

        product launched on January 5, 2015, and Teva’s generic VCDs launched January 6, 2015.

        The entry rest of the generic equivalents of these drugs followed thereafter.

    265. Par Pharmaceuticals received approval of the first generic EXFORGE in September 2014,

        and Teva received approval of the first generic EXFORGE HCT in December 2014. The

        entry rest of the generic equivalents of these drugs followed thereafter.


           C. Starting as Early as 2007, Defendants Were Actively Violating cGMPs in
              Their Foreign Manufacturing Facilities

    266. For some time, Defendants have known that generic drugs manufactured overseas,

        particularly in China and India, were found or suspected to be less safe and effective than

        their branded equivalents or domestically-made generics due to their grossly inadequate

        manufacturing processes, procedures and compliance with cGMPs.

    267. Defendants’ foreign manufacturing operations were no exception to this.


                          i.    ZHP’s Inadequate Manufacturing Processes

                                                   56
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 60 of 120 PageID: 1330



    268. ZHP has Active Pharmaceutical Ingredient (“API”) manufacturing facilities located in

        Linhai City, Zhejiang Province, China. According to ZHP’s website, ZHP was one of the

        first Chinese companies approved to sell generic drugs in the United States, and it remains

        one of China’s largest exporters of pharmaceuticals to the United States and the European

        Union.

    269. ZHP serves as a contract API manufacturer of numerous defendants’ VCDs as set forth

        above, and Defendants thus have a quality assurance obligation with respect to ZHP’s

        processes and finished products as set forth above pursuant to federal law.

    270. ZHP has a history of deviations from FDA’s cGMP standards that began almost as soon

        as ZHP was approved to export pharmaceuticals to the United States.

    271. On or about March 27-30, 2007, the FDA inspected ZHP’s Xunqiao Linhai City facilities.

        That inspection revealed “deviations from current good manufacturing processes

        (CGMP)” at the facility. Those deviations supposedly were later corrected by ZHP. The

        results of the inspection and the steps purportedly taken subsequent to it were not made

        fully available to the public.

    272. The FDA inspected ZHP’s same Xunqiao facility again on November 14-18, 2016. The

        inspection revealed four violations of cGMPs. First, “[w]ritten procedures designed to

        prevent contamination of drug products purporting to be sterile are not followed.”

        Second, ZHP had failed “to establish laboratory controls that include scientifically sound

        and appropriate specifications, standards, sampling plans, and test procedures designed to

        assure that drug products conform to appropriate standards of identity, strength, quality,

        and purity.” Third, “[p]rocessing areas are deficient regarding the system for cleaning and

        disinfecting the equipment.” Last, “data is not recorded contemporaneously.”




                                                 57
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 61 of 120 PageID: 1331



    273. On May 15-19, 2017, the FDA inspected ZHP’s facility at Coastal Industrial Zone,

          Chuannan No. 1 Branch, Linhai City, Zhejiang Province, China. ZHP manufactures all of

          its valsartan API at this Chuannan facility. That inspection resulted in the FDA’s finding

          that ZHP repeatedly re-tested out of specification (“OOS”) samples until obtaining a

          desirable result. This practice allegedly dated back to at least September 2016 per the

          FDA’s letter and investigation up to that point. The May 2017 inspection also resulted in

          FDA’s finding that “impurities occurring during analytical testing are not consistently

          documented/quantitated.” These findings were not made fully available to the public.

          However, this information was shared or available to ZHP’s finished-dose manufacturers,

          as well as those Defendants further down the distribution chain.

    274. The FDA inspector “noted reoccurring complaints pertained to particulate matter in API

          . . . and for discrepancies in testing between [ZHP] and their consignees. . . . . To address

          the firm’s handling of complaints describing testing disparities, [the inspector] had the

          firm generate a list of such complaints, as well as associated pie charts . . . . From 2015

          until May 2017, 13 complaints related to discrepancies between [ZHP]’s test results and

          their consignees results. Of these complaints 85% had what the firm termed ‘Customer

          has no subsequent feedback or treatment.’ Specifically, this 85% was further broken down

          into 3 categories: the batch subject to the complaint was sent to other consignees who did

          not report a complaint, there is a test method discrepancy and feedback was provided to

          the consignee without a response and the consignee failed to respond but continued to

          purchase API from [ZHP].” 111




    111
         https://www.bloomberg.com/news/features/2019-01-30/chinese-heart-drug-valsartan-
    recall-shows-fda-inspection-limits.


                                                    58
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 62 of 120 PageID: 1332



    275. Furthermore, for OOS sampling results, ZHP routinely invalidated these results without

        conducting any kind of scientific investigation into the reasons behind the OOS sample

        result. In fact, in one documented instance, the OOS result was attributed to “pollution

        from the environment” surrounding the facility. These manipulations of sampling were

        components of a pattern and practice of systematic data manipulation designed to fail to

        detect and/or intentionally conceal and recklessly disregard the presence of harmful

        impurities such as NDMA and NDEA.

    276. The May 2017 inspection also found that ZHP’s “facilities and equipment [were] not

        maintained to ensure [the] quality of drug product” manufactured at the facility. These

        issues included the FDA’s finding that: equipment that was rusting and rust was being

        deposited into drug product; equipment was shedding cracking paint into drug product;

        there was an accumulation of white particulate matter; and there were black metallic

        particles in API batches.

    277. The FDA inspector “noted reoccurring complaints pertained to particulate matter in API

        . . . and for discrepancies in testing between [ZHP] and their consignees. . . . . To address

        the firm’s handling of complaints describing testing disparities, [the inspector] had the

        firm generate a list of such complaints, as well as associated pie charts . . . . From 2015

        until May 2017, 13 complaints related to discrepancies between [ZHP]’s test results and

        their consignees results. Of these complaints 85% had what the firm termed ‘Customer

        has no subsequent feedback or treatment.’ Specifically, this 85% was further broken down

        into 3 categories: the batch subject to the complaint was sent to other consignees who did

        not report a complaint, there is a test method discrepancy and feedback was provided to

        the consignee without a response and the consignee failed to respond but continued to

        purchase API from [ZHP].”



                                                  59
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 63 of 120 PageID: 1333



    278. On November 29, 2018, the FDA issued Warning Letter 320-19-04 to ZHP based on its

        July 23 to August 3, 2018 inspection of its Chuannan facility. The letter summarized

        “significant deviations from [cGMPs] for [APIs].” The FDA consequently informed ZHP

        that its “API are adulterated and/or misbranded within the meaning of section

        501(a)(2)(B) of the Federal Food, Drug, and Cosmetic Act (FD&C Act), 21 U.S.C.

        351(a)(2)(B).”

    279. The FDA explained that ZHP repeatedly failed “to ensure that quality-related complaints

        are investigated and resolved,” including complaints related to peaks of NDMA in its

        products as early as 2012.

    280. ZHP also failed “to evaluate the potential effect that changes in the manufacturing process

        may have on the quality of [its] API.” More specifically, ZHP “approved a [V]alsartan API

        process change . . . that included the use of the solvent [redacted]. [ZHP’s] intention was

        to improve the manufacturing process, increase product yield, and lower production costs.

        However, [ZHP] failed to adequately assess the potential formation of mutagenic

        impurities[, such as NDMA,] when [it] implemented the new process. Specifically, [it] did

        not consider the potential for mutagenic or other toxic impurities to form from [redacted]

        degradants, including the primary [redacted] degradant, [redacted]. According to [ZHP’s]

        ongoing investigation, [redacted] is required for the probable human carcinogen NDMA

        to form during the valsartan API manufacturing process.”

    281. The FDA added that ZHP “also failed to evaluate the need for additional analytical

        methods to ensure that unanticipated impurities were appropriately detected and

        controlled in [its] [V]alsartan API before [it] approved the process change. [ZHP is]

        responsible for developing and using suitable methods to detect impurities when

        developing, and making changes to, [its] manufacturing processes.”



                                                  60
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 64 of 120 PageID: 1334



    282. ZHP claimed that it had followed “common industry practice.” Importantly, the FDA

          reminded ZHP that “common industry practice may not always be consistent with CGMP

          requirements and that [it is] responsible for the quality of drugs [it] produce[s].” The FDA

          “strongly” recommended that ZHP hire a cGMP consultant and referred ZHP to four

          guides on cGMPs.

    283. On September 28, 2018, the FDA stopped allowing ZHP to deliver drugs made at its

          Chuannan facility into the United States. The Warning Letter stated that “[f]ailure to

          correct these deviations may also result in FDA continuing to refuse admission of articles

          manufactured at [ZHP’s Chuannan facility] into the United States under section 801(a)(3)

          of the FD&C Act, 21 U.S.C. 381(a)(3). Under the same authority, articles may be subject

          to refusal of admission, in that the methods and controls used in their manufacture do

          not appear to conform to CGMP within the meaning of section 501(a)(2)(B) of the FD&C

          Act, 21 U.S.C. 351(a)(2)(B).”

    284. After the recalls of ZHP’s VCDs, FDA Laboratory Analysis testing would later reveal that

          valsartan API manufactured by ZHP at its Linhai City facilities contained NDMA levels

          hundreds of times in excess of the FDA’s interim limits 112 of 96 ng/day or 0.3 ppm. 113

          Specifically, VCDs manufactured at ZHP for ZHP’s subsidiary Prinston Pharmaceutical

          contained NDMA levels of between 15,180 and 16,300 ng, while Valsartan HCT

          manufactured at ZHP contained NDMA levels of between 13,180 and 20,190 ng. 114 ZHP




    112
        To be clear, ZHP’s valsartan products should not contain any NDMA.
    113
            https://www.fda.gov/drugs/drug-safety-and-availability/laboratory-analysis-valsartan-
    products; see also https://www.fda.gov/drugs/drug-safety-and-availability/fda-updates-and-
    press-announcements-angiotensin-ii-receptor-blocker-arb-recalls-valsartan-losartan       (last
    accessed June 5, 2019).
    114
        Id.


                                                    61
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 65 of 120 PageID: 1335



          valsartan API manufactured for Teva and Torrent Pharmaceuticals contained similarly

          high levels of NDMA.

    285. In addition, FDA Laboratory Analysis testing would later reveal that valsartan API

          manufactured by ZHP at ZHP’s Linhai City facilities for Torrent Pharmaceuticals

          contained NDEA levels upwards of fifty times in excess of the FDA’s interim limits 115 of

          26.5 ng/day or 0.083 ppm. Specifically, FDA testing reveals up to 1,310 ng of NDEA in

          Torrent Pharmaceuticals’ VCDs. ZHP valsartan API manufactured for Teva contained

          similarly high levels of NDEA (up to 770 ng).


                           ii.   Aurobindo’s Inadequate Manufacturing Processes

    286. Aurobindo has API manufacturing facilities located in Hyderabad, Telangana, India.

    287. Aurobindo manufactures VCD for each Aurobindo Defendant at these facilities, and

          Aurobindo Defendants thus have quality assurance obligations with respect to

          Aurobindo’s processes and finished products as set forth above pursuant to federal law.

    288. Aurobindo has a history of deviations from FDA’s cGMP standards.

    289. After an inspection of a Hyderabad facility from June 27 to July 1, 2016, the FDA told

          Aurobindo that its “[i]investigations are inadequate.” The FDA explained that Aurobindo

          failed to initiate stability testing, and “[t]he deviation record contains field ‘Number of

          previous deviations in this product/system.’ This field requires previous deviations of the

          same product or deviation type to be reported, no previous deviations were reported in

          this field.” Moreover, “[t]his is a repeat observation from the 2014 inspection.”




     To be clear, Torrent Pharmaceuticals’ and Teva’s valsartan products should not contain any
    115

    NDEA.


                                                   62
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 66 of 120 PageID: 1336



    290. Three months later, the FDA returned to Aurobindo’s Hyderabad facilities and found

        four noteworthy manufacturing problems. First, “[a]n [redacted] Field Alert was not

        submitted within three working days of receipt of information concerning significant

        chemical, physical, or other change or deterioration in a distributed drug product.”

        Second, “[l]aboratory controls do not include the establishment of scientifically sound and

        appropriate test procedures designed to assure that conform [sic] to appropriate standards

        of identity, strength, quality and purity.” Third, “[t]here are no written procedures for

        production and process controls designed to assure that the drug products have the

        identity, strength, quality, and purity they purport or are represented to possess.” Fourth,

        the “use of instruments and recording devices not meeting established specifications was

        observed.”

    291. In October 2016, the FDA observed that Aurobindo’s nearby Borpatla facility had

        inadequately validated equipment cleaning procedures.

    292. In April 2017, the FDA observed that the manufacturing equipment in Aurobindo’s

        Hyderabad facilities “is not always maintained to achieve its intended purposes.”

        “Laboratory controls do not include the establishment of scientifically sound and

        appropriate test procedures designed to assure that components and drug products

        conform to appropriate standards of identity, strength, quality and purity.” “Changes to

        written procedures are not drafted, reviewed and approved by the appropriate

        organizational unit.” “[C]orrective and preventative actions (CAPAs), identified and

        initiated because of out of specifications (OOS) laboratory investigations, do not correlate

        to the identified root cause. In certain cases, CAPAs are not initiated at all.” “Equipment

        used in the manufacture, processing, packing or holding of drug products is not of

        appropriate design to facilitate operations for its intended use.” “Appropriate controls are



                                                  63
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 67 of 120 PageID: 1337



       not exercised over computers or related systems to assure that changes in master

       production and control records or other records are instituted only by authorized

       personnel.” “Procedures designed to prevent microbiological contamination of drug

       products purporting to be sterile are not established.”

    293. Four months later, the FDA reiterated that “[t]here are no written procedures for

       production and process controls designed to assure that the drug products have the

       identity, strength, quality, and purity they purport or are represented to possess.” Second,

       “[c]ontrol procedures are not established which validate the performance of those

       manufacturing processes that may be responsible for causing variability in the

       characteristics of in-process material and the drug product.”

    294. In February 2018, the FDA made nine more disturbing observations at Aurobindo’s

       Hyderabad facilities. First, “Aseptic processing areas are deficient regarding systems for

       maintaining any equipment used to control the aseptic conditions.” Second, “[e]quipment

       and utensils are not cleaned, maintained and sanitized at appropriate intervals to prevent

       contamination that would alter the safety, identity, strength, quality or purity of the drug

       product.” Third, “[e]quipment used in the manufacture, processing, packing or holding of

       drug products is not of appropriate design to facilitate operations for its intended use.”

       Fourth, “[b]uildings used in manufacture, processing, packing or holding of drug products

       are not free of infestation by rodents, birds[,] insects, and other vermin.” Fifth,

       “[p]rocedures for the cleaning and maintenance of equipment are deficient regarding

       sufficient detail of the methods, equipment, and materials used in the cleaning and

       maintenance operation, and the methods of disassembly and reassembling equipment as

       necessary to assure proper cleaning and maintenance.” Sixth, “[e]mployees engaged in the

       manufacture, processing, packing and holding of a drug product lack the training required



                                                 64
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 68 of 120 PageID: 1338



        to perform their assigned functions.” Seventh, the “statistical quality control criteria fail

        to include appropriate acceptance levels and rejection levels.” Eighth, “[e]stablished

        laboratory control mechanisms are not followed and documented at the time of

        performance.” Lastly, “[a]ppropriate controls are not exercised over computers or related

        systems to assure that changes in master production and control records or other records

        are instituted only by authorized personnel.”

    295. It is clear Aurobindo has made no efforts at correct any of the previously identified errors,

        and continues to engage in grossly inadequate manufacturing processes. During an

        inspection one month ago this year (May, 2019), an investigator made note of a panoply of

        serious issues which called the integrity of the API manufacturing operations into

        question.

    296. For example, in determining that the Medchal, Telangaga facility was not following quality

        control measures, and likewise did not have quality control procedures in place, the

        investigator observed “loose handwritten notebooks with what appears to be laboratory

        test data results.”

    297. Additionally, while Aurobindo claimed to have performed tests and quality control

        activities on API as a result of the FDA’s investigation into adulterated VCDs, during the

        inspection, the investigator found that the API was not being adequately retained and/or

        appropriately identified, calling Aurobindo’s testing of this API into question. More

        troubling, this API sampled and analyzed by the investigator was to set to be shipped into

        the United States.

    298. The investigator also found a slew of data integrity issues. The investigator observed

        “multiple sequences where interrupted sample injections were injected and showed that

        the sample did not run, shown on the chromatogram as “incomplete data.” The testing



                                                   65
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 69 of 120 PageID: 1339



          systems also allowed certain employees to “verify incomplete data in raw data file.” The

          investigator found that the quality control reviewers attested to practices which

          “contradict actual review practices performed by reviews.” Were these baseline data issues

          not enough, the investigator also noted that the facility did not retain adequate backup of

          the data.

    299. The investigator also noted that in addition to all of the gross processing and data integrity

          issues, even the building itself did not have the “suitable construction to facility cleaning,

          maintenance and proper operations.” The investigator noted that in a stability sample

          storage room, they observed a “PVC pipe connected to an air conditioner unit on one

          end, and paced in a blue plastic bucket on the other end with approximate 50% of the

          bucket filled with condensate water.” There were four other similar setups in other critical

          rooms in the facility.

    300. After the recalls of Aurobindo’s VCDs, FDA Laboratory Analysis testing would later

          reveal that valsartan API manufactured by Aurobindo contained NDEA exceedances well

          in excess of the FDA’s interim limits 116 of 26.5 ng/day or 0.083 ppm. 117


                           iii.    Mylan’s Inadequate Manufacturing Processes

    301. While ZHP and Aurobindo began as foreign companies who eventually expanded their

          operations to the United States, Mylan’s history begins in the United States back in 1961,

          in White Sulfur Springs, West Virginia.




    116
       To be clear, Aurobindo’s valsartan products should not contain any NDEA.
    117
          https://www.fda.gov/drugs/drug-safety-and-availability/laboratory-analysis-valsartan-
    products; see also https://www.fda.gov/drugs/drug-safety-and-availability/fda-updates-and-
    press-announcements-angiotensin-ii-receptor-blocker-arb-recalls-valsartan-losartan     (last
    accessed June 5, 2019).


                                                     66
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 70 of 120 PageID: 1340



    302. From the founding of the company, to roughly the mid-2000s, Mylan either manufactured

        their own products domestically in the United States, or contracted with foreign

        companies to order API for their finished dosage products.

    303. However, in late 2005, Mylan’s CEO at the time, Robert Coury, was facing a crisis due to

        the fact that the US-based company was losing market share to Indian drug companies

        that made their own API in-house and operated at rock-bottom costs. At the time, Mylan

        was having to order API from Chinese and Indian suppliers.

    304. Consequently, in December of 2005, Coury hammered out a deal to acquire Matrix

        Laboratories, an India-based company which had been one of Mylan’s ingredient

        suppliers. At the time of the acquisition of Matrix Laboratories, a former Ranbaxy

        employee named Rajiv Malik was the CEO of Matrix.

    305. After the Mylan acquisition in 2006, Malik became the executive vice president in charge

        of global technical operations.

    306. Malik’s impact on Mylan was immediate – he reoriented the company towards India. Very

        quickly, the number of drug applications for generics Mylan submitted to the FDA tripled,

        and the approvals doubled.

    307. Indeed, Malik’s compensation structure was based, in part, on the number of ANDA

        applications filed with global regulators.

    308. As the focus shifted to bringing more and more drugs to market, employees in both India

        and the United States began to experience a shift in the company, where speed was prized

        above all else. Employees who insisted on adhering to cGMPs felt sidelined and were

        tagged as slow.

    309. In 2013, Malik was tasked with overseeing Mylan’s biggest foreign acquisition yet – a $1.6

        billion purchase of Agila Specialities, a manufacturing facility in India.



                                                     67
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 71 of 120 PageID: 1341



    310. In comments regarding the potential acquisition, Mylan CEO Heather Bresch (daughter

        of US Senator Joe Manchin) touted the “state-of-the-art, high quality” manufacturing

        platforms in the industry.

    311. However, months after Mylan announced the acquisition, the FDA conducted an

        investigation of the facility in June of 2013. In a scathing investigation report, it found

        that key pieces of equipment were stored in non-sterile areas, and then never resanitized

        before use; employees failed to wash their hands in the bathroom; technicians were

        wearing gloves that were flaking and had pinholes; and supposedly sterile gloves were

        found to be stored in boxes with crushed insects.

    312. Making matters worse, after the June inspection, in a letter written by the FDA in

        September, the FDA found that Agila’s written response “minimizes the importance of

        ensuring glove integrity and its potential impact on product quality.” It also found that

        the issues led the FDA to “question [Agila’s] understanding of basic microbiology and

        microbial controls that are critical for the manufacture of sterile products.”

    313. However, despite these gross manufacturing issues, Mylan moved full-speed ahead on its

        billion-dollar acquisition, eventually obtaining the company and their manufacturing

        facilities.

    314. Throughout 2014 and 2015, the FDA continued to investigate Mylan’s Indian

        manufacturing facilities, routinely uncovering a multitude of violations of the cGMPs, and

        finding that Mylan responded with letters that lacked corrective action. These violations

        included failure to establish and follow written procedures to prevent microbiological

        contamination of drug products, lack of assurance that the manufacturing facilities were

        sterile, and failures to thoroughly investigate unexplained discrepancies in batches or

        whether the components met specifications.



                                                  68
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 72 of 120 PageID: 1342



    315. In 2015, a former Mylan employee sat down with FDA employees and alleged that the

          research and development centers in Hyderabad had become a hub for data fraud. 118

    316. The Mylan whistleblower identified specific applications for drugs that were due to be

          launched into the American market, claiming that in order to generate passing results for

          some drug products, Mylan had manipulated the testing, by switching the tests from batch

          testing to pilot batches (which were easier to control, but not as reliable in ensuring the

          results as they were smaller in size). 119

    317. The Mylan whistleblower also claimed that the Mylan team had evolved its fraudulent

          methods to evade detection. For example, instead of deleting manipulated data from the

          plant’s software systems, which would have left a trail of metadata that could be uncovered

          by the FDA, plant managers were deliberately corrupting the data they wanted to hide. 120

    318. In July of 2016, upset by the failure of the FDA to investigate, the Mylan whistleblower

          sent an email to FDA officials that said: “I learned that Mylan’s strategy of providing

          employment to FDA members has been working very well…Perhaps the agency awaits a

          definitive tragedy to occur on U.S. soil to due sub-standard generic products not meeting

          the safety & efficacy standards.” 121

    319. The email had the intended effect. Two months later, in September 2016, the FDA

          inspected the Mylan India facilities. 122

    320. Over the course of the week-long inspection, the FDA found evidence that the plant’s

          software system was riddled with error messages showing “instrument malfunction,” or




    118
        See Katherine Eban, Bottle of Lies (2019) at p. 328.
    119
        Id.
    120
        Id.
    121
        See Katherine Eban, Bottle of Lies (2019) at p. 329.
    122
        Id.


                                                       69
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 73 of 120 PageID: 1343



          “power loss,” as though Mylan was literally pulling the plug from the wall to stop the

          creation of metadata showing failed testing.

    321. In confidential correspondence with the FDA, Mylan tried to explain the high number of

          data error messages (42 over a seven-day period), but could only try to explain by saying

          there was accidental knocking of cables off of tables, or through electronic loss of signals.

          For another error that was observed (150 times over seven days), the partial explanation

          given by Mylan was that some software settings led to the “unintended consequence of a

          number of repetitive error messages.” 123

    322. The FDA didn’t buy these excuses. In a stern warning letter sent to Malik in April of

          2017, the FDA effectively froze the site’s applications until the company took corrective

          actions. The letter noted that Mylan’s quality systems did not “adequately ensure the

          accuracy and integrity of the data.” 124

    323. But Mylan’s issues were not solely limited to its India operations. Several months after

          the April 2017 letter regarding the India operations, Mylan operations in West Virginia

          were under scrutiny. The allegations were that laboratory technicians had failed to

          investigate anomalous results and had instead falsified records to cover-up any anomalous

          results. Regulators were “stunned” by the lapses, finding the practices “egregious,” and

          questioned whether Mylan was being “transparent at all of its sites.”   125



    324. The inspectors also found bins full of shredded documents, including quality-control

          records, in parts of the factory where every piece of paper is supposed to be saved. 126




    123
        See Katherine Eban, Bottle of Lies (2019) at p. 331
    124
        Id.
    125
        See Katherine Eban, Bottle of Lies (2019) at p. 332
    126
             https://www.bloomberg.com/news/features/2019-01-29/america-s-love-affair-with-
    cheap-drugs-has-a-hidden-cost


                                                      70
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 74 of 120 PageID: 1344



    325. The list of alleged infractions became so long that a fourth inspector was added. A warning

          letter, the FDA’s strongest rebuke, was drafted. 127

    326. Ultimately, the FDA’s director of the Office of Manufacturing Quality, Tom Cosgrove,

          made the controversial decision, over the strenuous objections of staff in two separate

          FDA divisions, to downgrade the investigators’ negative findings at Morgantown, from

          Official Action Indicated to Voluntary Action Indicated. 128

    327. In an email to FDA colleagues, Cosgrove acknowledged their view that the company’s

          practices were “more widespread and that Mylan’s investigation was insufficient,” but

          ultimately defended his decision and said that he had no reason to believe that Mylan

          would not “remediate voluntarily.”

    328. However, while Mylan’s Morgantown plant was no longer receiving intensive agency

          scrutiny, it did little to resolve the issues.

    329. In early 2018, a whistleblower from inside the Morgantown plant reached out to the FDA

          to report deteriorating conditions, from understaffing to cleaning lapses.           The

          whistleblower from inside the plant claimed that Mylan management was focused on

          creating a “façade of documents” to fend off the FDA, according to an agency memo that

          detailed the allegations. The whistleblower also notified the FDA that Mylan had brought

          in a team of employees from India to the Morgantown, WV facility, to rapidly close a

          backlog of company investigations, and that employees were instructed not to question

          their work. 129




    127
             https://www.bloomberg.com/news/features/2019-01-29/america-s-love-affair-with-
    cheap-drugs-has-a-hidden-cost
    128
        See Katherine Eban, Bottle of Lies (2019) at p. 333
    129
        Id.


                                                           71
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 75 of 120 PageID: 1345



    330. Consequently, the FDA inspected the Morgantown, WV facility again in March and April

          of 2018.   The inspectors found a host of new violations, including that Mylan’s

          manufacturing equipment was not cleaned at appropriate intervals to prevent

          contamination, and that Mylan’s attempts to address the purported testing from the 2016

          inspection was “not adequate.” 130

    331. On November 20, 2018, Mylan initiated a recall on the consumer level of select lots of

          VCDs, due to adulteration of the products with NDEA.


                          iv.   Hetero’s Inadequate Manufacturing Processes

    332. Defendant Hetero maintains six API manufacturing facilities in India, which have been

          approved by the FDA to produce active ingredients for drugs being sold and marketed in

          the United States.

    333. Hetero has a history of deviations from FDA’s cGMP standards.

    334. In December of 2016, during an inspection of an oral solid dose drug product

          manufacturing facility, the FDA observed, through closed circuit TV surveillance, that

          Hetero Quality Assurance technicians and “other individuals” were recorded destroying

          and altering records pertaining to commercial batch manufacturing immediately before

          the FDA’s onsite regulatory inspection. According to a scathing letter, the FDA noted

          that the following occurred:

             a. Hetero employees brought in a document shredder into the “DOCUMENTS

                 STORAGE AREA” four days prior to the FDA inspection;




    130
          https://www.bloomberg.com/news/features/2019-01-29/america-s-love-affair-with-
    cheap-drugs-has-a-hidden-cost


                                                  72
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 76 of 120 PageID: 1346



           b. The FDA observed extensive shredding of what appeared to be “controlled

                  documents” as well as “extensive signing of documents” by Quality Assurance

                  technicians. The FDA noted that the documents were of a color consistent with

                  batch packaging records and batch manufacturing record.          Hetero failed to

                  maintain documentation of what had been shredded;

           c. One day prior to the FDA inspection a Hetero contract employee in the Quality

                  Assurance division removed documents from the shredder and placed them in his

                  pocket; and

           d. At 1:13 am the morning the FDA inspectors were set to arrive at Hetero for their

                  regulatory inspections, individuals were seen shredding documents.

    335. In addition to the documented destruction of these manufacturing records, the FDA

        further observed that production and control records were not prepared for each batch

        of drug product produced and did not include complete information relating to the

        production and control of each batch.

    336. Additionally, data derived from Hetero’s programmable logic controller for compression

        machines was inconsistent with batch records and validation reports that were submitted

        to the FDA in support of applications to manufacture and market drugs in the United

        States.

    337. Hetero also failed to include findings of any investigations and follow-up that occurred as

        a result of investigations into complaints about their drugs.

    338. During the December 2016 inspection, equipment at Hetero was found to have not been

        cleaned and maintained at appropriate intervals to “prevent contamination that would

        alter the safety, identity, strength, quality and purity” of Hetero drug products.




                                                   73
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 77 of 120 PageID: 1347



    339. During the December 2016 visit, FDA inspectors found that “accuracy, sensitivity and

        reproducibility of test methods” were not established and documented.

    340. In an August 15, 2017, warning letter, the FDA strongly recommended that Hetero engage

        “a consultant, qualified as set forth in 21 CFR 211.34” to assist Hetero Labs in meeting

        cGMP requirements, but that, ultimately, “executive management remains responsible for

        fully resolving all deficiencies and ensuring ongoing cGMP compliance.”

    341. In February of 2018, FDA investigators discovered other manufacturing flaws at an API

        Manufacturing facility.

    342. For example, the FDA found that there was a “failure” by Hetero to “thoroughly review

        any unexplained discrepancy and failure of a batch or any of its components to meet any

        of its specifications,” whether or not the batch had been already distributed.

    343. The FDA investigators further found during that February 2018 inspection that Hetero

        employees who were engaged in the processing, holding and testing of a drug product

        lacked the training and experience required to perform their assigned functions. Indeed,

        in a walk-through with FDA investigators, several quality-control personnel could not

        explain their assigned functions and processes after “repeated opportunities” to do so.

    344. Additionally, FDA investigators concluded that there was “no assurance” that equipment

        used in API production was being maintained and/or kept under proper conditions for

        manufacturing operations “to prevent the contamination of the products handled and/or

        processed in the equipment.” Likewise, equipment at the Hetero was found to have not

        been cleaned and maintained at appropriate intervals to “prevent contamination that

        would alter the safety, identity, strength, quality and purity” of Hetero’s drug products.




                                                  74
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 78 of 120 PageID: 1348



    345. After the recalls of Hetero’s VCDs, FDA Laboratory Analysis testing would later reveal

          that valsartan 320mg API manufactured by Hetero contained NDMA levels in excess of

          the FDA’s interim limits 131 of 96 ng/day or 0.3 ppm. 132


    VIII. WARRANTIES COMMON TO ALL MANUFACTURER DEFENDANTS

    346. The FDA maintains a list of “Approved Drug Products with Therapeutic Equivalence

          Evaluations” commonly referred to as the Orange Book. 133 The Orange Book is a public

          document; Defendants sought and received the inclusion of their products in the Orange

          Book upon approval of their ANDAs. In securing FDA approval to market generic VCDs

          in the United States as an Orange Book-listed drug, Defendants were required to

          demonstrate that their generic VCDs was bioequivalent to their RLDs.

    347. Therapeutic equivalence for purposes of generic substitution is a continuing obligation on

          the part of the manufacturer. For example, according to the FDA’s Orange Book,

          therapeutic equivalence depends in part on the manufacturer’s continued compliance with

          cGMPs.

    348. Each Defendant’s VCDs is accompanied by an FDA-approved label. By presenting

          consumers with an FDA-approved VCD label, Defendants, as generic manufacturers,

          made representations and express or implied warranties to consumers like Plaintiffs of the

          “sameness” of their products to the VCD’s RLD, and that their products were consistent




    131
        To be clear, Hetero’s valsartan products should not contain any NDMA.
    132
           https://www.fda.gov/drugs/drug-safety-and-availability/laboratory-analysis-valsartan-
    products; see also https://www.fda.gov/drugs/drug-safety-and-availability/fda-updates-and-
    press-announcements-angiotensin-ii-receptor-blocker-arb-recalls-valsartan-losartan.
    133
        FDA, APPROVED DRUG PRODUCTS WITH THERAPEUTIC EQUIVALENCE EVALUATIONS
    (ORANGE                 BOOK)                SHORT               DESCRIPTION,             at
    https://www.fda.gov/drugs/informationondrugs/approveddrugs/approveddrugproductswi
    ththerapeuticequivalenceevaluationsorangebook/default.htm (last accessed June 5, 2019).


                                                    75
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 79 of 120 PageID: 1349



        with the safety, quality, purity, identity, and strength characteristics reflected in the FDA-

        approved labels and/or were not adulterated and/or misbranded or misbranded.

    349. By introducing their respective VCDs into the United States market as a therapeutic

        equivalent to their RLDs and with the FDA-approved label that is the same as that of the

        RLDs, Defendants represent and warrant to physicians and patients like Plaintiffs that

        their VCDs are in fact the same as and are therapeutically interchangeable with their

        RLDs.

    350. In addition, each Defendant affirmatively misrepresented and warranted to physicians and

        patients like Plaintiffs through their websites, brochures, and other marketing or

        informational materials that their VCDs complied with cGMPs and did not contain (or

        were not likely to contain) any ingredients besides those identified on the products’ FDA-

        approved labels.

    351. The presence of nitrosamines in Defendants’ VCDs: (1) renders Defendants’ VCDs non-

        bioequivalent (i.e., not the same) to their RLDs and thus non-therapeutically

        interchangeable with them, thus breaching Defendants’ express warranties of sameness;

        (2) was the result of gross deviations from cGMPs rendering Defendants’ VCDs non-

        therapeutically equivalent to their RLDs, thus breaching Defendants’ express warranties

        of sameness; and (3) results in Defendants’ VCDs containing an ingredient that is not also

        contained in their RLDs, also breaching Defendants’ express warranty of sameness (and

        express warranty that the products contained the ingredients listed on each Defendant’s

        FDA-approved label). Each Defendant willfully, recklessly, or negligently failed to ensure

        their VCDs’ labels and other advertising or marketing statements accurately conveyed

        information about their products.




                                                   76
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 80 of 120 PageID: 1350



    352. At all relevant times, Defendants have also impliedly warranted that their VCDs were

           merchantable and fit for their ordinary purposes.

    353. Naturally, due to its status as a probable human carcinogen as listed by both the IARC

           and the U.S. EPA, NDMA, NDEA, and other nitrosamines are not FDA-approved

           ingredients in VCDs. The presence of NDMA and other similar nitrosamines or

           impurities in Defendants’ VCDs means that Defendants violated implied warranties to

           Plaintiffs and their physicians. The presence of NDMA or NDEA in Defendants’ VCDs

           results in Defendants’ VCDs being non-merchantable and not fit for its ordinary purposes

           (i.e., as a therapeutically interchangeable generic version of their RLDs), breaching

           Defendants’ implied warranty of merchantability and/or fitness for ordinary purposes.

    354. For these and other reasons, Defendants’ VCDs are therefore adulterated, misbranded,

           and/or unapproved, and it was illegal for Defendants’ to have introduced such VCDs in

           the United States. See 21 U.S.C. §§ 331(a), 351(a)(2)(B), 331(g).

    355. Reasonable alternative designs to these contaminated VCDs were available, and

           Defendants should and could have manufactured actual generic valsartan. This is

           especially so given that alternative, actual VCDs or competing medications with the same

           approved indications were available from other manufacturers.


              A. ZHP Defendants’ Warranties

    356. On its January 29, 2019 website, 134 ZHP stated that it “has established an independent,

           strict and sound quality mangement [sic] system in accordance with GMP.” ZHP further

           claims that it “ensure[s] that production is operated in accordance with GMP and product

           quality meets the required specifications,” and that ZHP’s “workshops of formulation are



    134
          ZHP completely changed its website sometime in February or March 2019.


                                                     77
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 81 of 120 PageID: 1351



          designed in strict compliance with the international cGMP standard, where the most

          advanced automatic pharmaceutical production equipment in the world was introduced.”

    357. Huahai US assisted Prinston in obtaining approval of its ANDA for its VCDs.

    358. Prinston lists its VCDs as equivalent to Diovan on its website. 135

    359. Furthermore, Solco states on the “About Solco” page of its website that “[b]y using the

          same active ingredients, [Solco] produce[s] products which are identical (equivalent) to

          the branded medication.” 136

    360. On the “Drug Safety” page of its website, Solco states that “Solco Healthcare is

          committed in providing . . . its patients with high quality, FDA-approved generic

          medications.” 137

    361. Solco lists its VCDs on its website with the statement that the “Reference Listed Drug”

          is “Diovan®” along with a link to download Solco’s valsartan Prescribing Information. 138


             B. Hetero Defendants’ Warranties

    362. In touting itself, Hetero claims that it has “over 36 advanced manufacturing facilities

          strategically located across the world – including India, USA, China, Russia, Egypt, Mexico

          and Indonesia. Approved by stringent global regulatory authorities, Hetero facilities have

          integrated quality systems and processes to ensure adherence to cGMP (current Good

          Manufacturing practices). They are also vertically integrated and can be utilised for large-




    135
        Prinston, PRODUCT LIST, http://www.prinstonpharm.com/Products_List.html#v (last
    visited Apr. 5, 2019).
    136
        Solco, OVERVIEW, http://solcohealthcare.com/about-solco.html (last accessed Apr. 5,
    2019).
    137
         Solco, TRADE PARTNER INFORMATION, http://solcohealthcare.com/trade-partner-
    information.html#DrugSafety (last accessed Apr. 5, 2019).
    138
         Solco, VALSARTAN TABLETS, http://www.solcohealthcare.com/product/valsartan-
    tablets#NDC-43547-367-03 (last accessed Apr. 5, 2019).


                                                    78
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 82 of 120 PageID: 1352



          scale production of APIs, formulations in various dosage forms rapidly. We make

          continuous investments in upgradation of manufacturing facilities with special emphasis

          on deploying advanced machinery and adopting latest technologies to comply with 21

          CFR. Besides enabling us consistently produce high quality medicines at an affordable

          cost, it also helps us in passing through regulatory audits with relative ease. It is these

          advantages that make us the partner of choice for major global pharmaceutical

          companies.” 139

    363. Indeed, Hetero further describes itself as “a research-driven pharmaceutical company, is

          committed to the development, manufacturing and marketing of active pharmaceutical

          ingredients (APIs), intermediates and finished dosages. Today, Hetero is recognized as a

          world leader in process chemistry, API manufacturing, formulation development,

          manufacturing and commercialization. Hetero has around 18 state-of-the-art

          manufacturing facilities, which are cGMP compliant and have been approved by various

          Ministries of Health and regulatory authorities like US FDA, WHO, MCC - South Africa,

          MHRA-UK, TGA – Australia, PMDA – Japan, KFDA (Korea) among others. The

          company has a rich manufacturing product portfolio of over 200 products across a wide

          range of therapeutic categories. Hetero has a strong global presence in over 120 countries

          and has been offering API’s and generic formulations to partners across the globe. . . . .

          Hetero, a privately-owned company, is recognized as one of the top 10 companies in the

          Indian pharmaceutical industry with an annual turnover of US$ 1.2 billion. With a




    139
                     Hetero,              MANUFACTURING                      CAPABILITIES,
    https://www.heteroworld.com/manufacturing.php (last accessed June 6, 2019).


                                                   79
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 83 of 120 PageID: 1353



          dedication and support of its 15,000 employees, Hetero continues its commitment to

          manufacture high-quality drugs and save millions of lives across the world.” 140

    364. Specifically with respect to its manufacturing of API, Hetero purports to be “proficient

          in achieving regulatory approvals worldwide of both APIs and formulations. With an

          integrated quality system to ensure adherence to cGMP practices, Hetero is committed to

          quality and its manufacturing facilities are approved by global regulatory agencies. In

          addition, Hetero continues to invest in its state-of-the-art manufacturing facilities and

          capabilities to ensure that it is able to provide the highest level of quality standards in the

          pharmaceutical industry.” 141

    365. Hetero likewise goes to great lengths in describing its products as the same as the brand

          drug. It states that its generic drugs are “copies of brand-name drugs and are the same as

          those brand name drugs in dosage form, safety, strength, route of administration, quality,

          performance characteristics and intended use. Health care professionals and consumers

          can be assured that FDA approved generic drug products have met the same rigid

          standards as the innovator drug. All generic drugs approved by FDA have the same high

          quality, strength, purity and stability as brand-name drugs. And, the generic

          manufacturing, packaging, and testing sites must pass the same quality standards as those

          of brand name drugs. . . . . Generic drugs look different because certain inactive

          ingredients, such as colors and flavorings, may be different. These ingredients do not

          affect the performance, safety or effectiveness of the generic drug. They look different

          because trademark laws in the U.S. do not allow a generic drug to look exactly like other



    140
        Camber, OUR PARENT COMPANY: HETERO, http://camberpharma.com/about-us/hetero
    (last accessed June 6, 2019).
    141
        Camber, GLOBAL RESOURCES, http://camberpharma.com/global-resources (last accessed
    June 6, 2019).


                                                     80
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 84 of 120 PageID: 1354



          drugs already on the market. . . . . To find out if there is a generic equivalent for your

          brand-name drug, visit FDA.gov to view a catalog of FDA-approved drug products, as

          well as drug labeling. Since there is a lag time after generic products are approved and they

          appear in the "Orange Book", you should also consult the most recent monthly approvals

          for "First Generics" at FDA.gov.” 142

    366. Camber compares its valsartan to DIOVAN on its website’s product catalog. 143


             C. Mylan Defendants’ Warranties

    367. Mylan has a section of its website discussing generics, and claims that “[g]eneric

          pharmaceuticals are the same as existing approved brand-name drugs in active ingredient,

          dosage form, safety, strength, route of administration, quality and performance

          characteristics. Generic medications are just as safe and effective as their brand-name

          counterparts, and often cost less.”   144



    368. Mylan also guarantees that “consumers can be assured that FDA-approved generic

          products have net the same rigid manufacturing standards as the innovator drug.”

    369. According its website as of November 2018, “Mylan offers one of the broadest portfolios

          of active pharmaceutical ingredients (API)—the ingredients responsible for the

          therapeutic effects of different medicines—to more than 100 countries. Quality begins at

          step one. Mylan uses an established testing and verification process to ensure the

          suitability of active ingredients used in our medicines. Direct access to API makes Mylan

          one of the few global generics companies with a comprehensive, vertically integrated



    142
        Camber, ABOUT GENERICS, http://camberpharma.com/generics (last accessed June 6,
    2019)
    143
        Camber, PRODUCT, http://camberpharma.com/products?&filter=V (last accessed June 6,
    2019).
    144
        https://www.mylan.com/en/products/generics (last accessed June 5, 2019).


                                                      81
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 85 of 120 PageID: 1355



          supply chain and helps us maintain deep insight into diverse markets and therapeutic

          segments. . . . . With a commitment to quality, state-of-the-art API manufacturing

          facilities, global regulatory accreditations, a strong pipeline and speed-to-market

          capabilities, Mylan is an ideal API partner.” 145

    370. Mylan’s online product catalog lists its generic VCDs as equivalent to their RLDs. 146


             D. Torrent Defendants’ Warranties

    371. Torrent Pharmaceutical’s website states that they, “strongly believe in providing quality

          medicines at affordable price to the patients. In this quest, primarily, we have inclined

          ourselves towards safeguarding both the qualitative and quantitative aspects with the help

          of our robust manufacturing technologies and manufacturing facilities.” 147


             E. Aurobindo Defendants’ Warranties

    372. Aurobindo’s website states that it is “Committed to Quality and Safety.” 148

    373. On January 6, 2015, Aurobindo announced that it had received FDA approval to

          manufacture and market valsartan, adding that valsartan is the “the generic equivalent to

          the reference listed drug product (RLD) Diovan®.”




    145
        Mylan changed this part of its website sometime after November 2018.
    146
        Mylan, PRODUCT CATALOG, https://www.mylan.com/en/products/product-catalog/ (last
    accessed June 6, 2019) (clicking on the relevant product shows the page and RLD reference
    for each VCD).
    147
                      Torrent                  Pharmaceuticals,              MANUFACTURING,
    http://www.torrentpharma.com/Index.php/site/info/manufacturing (last accessed June 5,
    2019).
    148
        Aurobindo, HOMEPAGE, https://www.aurobindo.com/ (last visited June 5, 2019).


                                                      82
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 86 of 120 PageID: 1356



    374. According to Aurobindo USA, “[a]s a truly integrated company, we assure continuity and

          quality from start to finish.” 149 Aurobindo also “[s]eek[s] to attain the highest quality

          standards.” 150

    375. Aurobindo USA’s website lists DIOVAN as its valsartan’s “Brand Reference.” 151

    376. Aurolife states, “The Aurolife family consists of an experienced management team with

          expertise in manufacturing, R&D, Quality Assurance and Quality control, finance and

          regulatory affairs. Aurolife has 100,000 square feet state-of-the-art US FDA approved

          cGMP compliant manufacturing facility with an investment of over US $50 million.” 152


             F. Teva Defendants’ Warranties

    377. Teva has a “Generics FAQs” on its website. 153 In response to the question “Are generic

          drugs safe?” Teva states the following:

                      A generic drug is bioequivalent to the original innovative drug and meets the
                      same quality standards. The active ingredient, the content, the dosage form
                      and the usage of a generic drug are similar to those of an innovative drug.
                      Generic drugs are essentially the same as the original drug, but are offered at a
                      lower price.

    378. In response to the question “How do you ensure generic drug safety, having tried it in

          only a limited number of patients?” Teva states the following:

                      The generic product's active pharmaceutical ingredient (API) is identical to
                      that of the innovative drug, its purity profile is similar and it is found to be
                      bioequivalent; therefore its safety and efficacy are also comparable.


    149
         Aurobindo USA, AUROCONTROL, https://www.aurobindousa.com/company/our-
    story/aurocontrol/ (last accessed June 5, 2019).
    150
        Aurobindo USA, OUR STORY, https://www.aurobindousa.com/company/our-story/ (last
    accessed June 5, 2019).
    151
         Aurobindo USA, VALSARTAN TABLETS, https://www.aurobindousa.com/product-
    category/valsartan-tablets/ (last accessed June 5, 2019).
    152
        Aurolife, ABOUT AUROLIFE, http://aurolifepharma.com/aboutus.html (last accessed June
    5, 2019).
    153
         Teva, PRODUCTS, at http://www.tevapharm.com/our_products/generic_qa/ (last
    accessed June 5, 2019).


                                                     83
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 87 of 120 PageID: 1357




    379. Similarly, under the webpage titled “Uncompromising Quality,” Teva states that it knows

          that its products affect patient health. Teva further states that it “guarantee[s] the quality

          of our products” with through Teva’s “impeccable adherence to … [cGMPs][.]”

    380. Teva’s website states that “Our state-of-the-art manufacturing facilities feature the most

          advanced testing equipment to guarantee the quality of our products. Equipment is tested

          and certified, and every manufacturing process is validated. All supplier procedures are

          strictly supervised to ensure that only the highest grade materials are used in our

          products.” 154

    381. According to Teva, “[o]ur manufacturing network is continuously optimized so that our

          customers can have full confidence in our supply chain. This is enabled by high-volume,

          technologically-advanced distribution facilities. These facilities allow us to deliver new

          products swiftly and reliably. We continually review our capabilities and capacity. This

          ensures that we can consistently deliver best-in-class products. Our customers know that

          their   end-consumers       are   receiving     high-quality   healthcare    and     wellness

          pharmaceuticals.” 155

    382. In a May 16, 2018 catalog of “all Teva and Actavis products,” Teva, Actavis, Teva USA,

          Arrow, and Actavis Pharma all stated that their VCDs were “bioequivalent” to their

          RLDs.

    383. Teva USA’s website states, “Teva’s commitment to quality is uncompromising and we

          manufacture according to the highest quality and compliance standards. This focus is

          evident at every stage of the development and production of our medicines. All of our



    154
             Teva,      Company       PROFILE:         UNCOMPROMISING            QUALITY,
    https://www.tevapharm.com/about/profile/quality_assurance/ (last accessed June 5, 2019).
    155
        Id.


                                                     84
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 88 of 120 PageID: 1358



           manufacturing processes are validated and products are tested and certified, using state-

           of-the-art testing equipment throughout the manufacturing process designed to ensure

           adherence to the highest quality and compliance standards.” 156

    384. Teva USA’s Code of Conduct affirms, “To ensure we are in compliance and working in

           accordance with sound quality principles in our research laboratories, in our clinical trials,

           and in our manufacturing plants and distribution centers, we adhere to the systems and

           internal controls for ‘Good Operating Practices,’ or ‘GxP,’ including Good Laboratory

           Practices (GLP), Good Clinical Practices (GCP), Good Manufacturing Practices (GMP)

           Good Pharmacovigilance Practices (GVP) and Good Distribution Practices (GDP).” 157

    385. Teva USA maintains a Brand-to-Generic Medication Reference on its website. 158 Before

           its recall of VCDs, this Reference included VCDs and their RLD equivalents.


          IX. WARRANTIES COMMON TO ALL RETAIL PHARMACY DEFENDANTS

    386. By selling drugs in the stream of commerce, each retail pharmacy defendant warrants that

           the generic drugs for which they receive payments from consumers and TPPs are the

           same as existing brand-named drugs in active ingredient, dosage form, safety, strength,

           methods of administration, quality, and performance characteristics.

    387. Further, each retail pharmacy defendant is obligated under the Drug Supply Chain

           Security Act to quarantine and investigate potentially illegitimate (including adulterated

           and/or misbranded) drugs.




    156
        Teva USA, ABOUT TEVA: QUALITY YOU CAN TRUST, https://www.tevausa.com/About-
    Teva/article-pages/quality/ (last accessed June 5, 2019).
    157
        Teva USA, TEVA CODE OF CONDUCT, https://www.tevausa.com/About-Teva/article-
    pages/Code-of-Conduct/ (last accessed June 5, 2019).
    158
        Teva USA. PATIENTS: RESOURCES, https://www.tevagenerics.com/patients/resources/
    (last accessed June 5, 2019).


                                                      85
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 89 of 120 PageID: 1359



          X. WHOLESALE DISTRIBUTOR DEFENDANTS’ WARRANTIES

    388. Each distributor defendant is obligated under the Drug Supply Chain Security Act to

           quarantine and investigate potentially illegitimate (including adulterated and/or

           misbranded) drugs.


          XI. REPACKAGER AND RELABELER DEFENDANTS’ WARRANTIES

    389. By selling drugs in the stream of commerce, each repackager and relabeler defendant

           warrants that the generic drugs they sell are same as existing brand-named drugs in active

           ingredient, dosage form, safety, strength, methods of administration, quality, and

           performance characteristics.

    390. Further, each repackager and relabeler defendant is obligated under the Drug Supply

           Chain Security Act to quarantine and investigate potentially illegitimate (including

           adulterated and/or misbranded) drugs.


     XII. NEW REVELATIONS CONTINUE TO UNFOLD ABOUT OTHER MANUFACTURING
          PLANTS

    391. The recall of Defendants’ VCDs is only the tip of the iceberg. Just two weeks after the

           FDA’s initial recall announcement, the FDA issued another announcement expanding the

           recall to other VCDs manufactured at another plant in India, and by other non-parties.

           See supra n.4. On August 20, 2018 the FDA announced that it was going to test all VCDs

           for NDMA. 159 Because of Defendants’ and non-parties’ ongoing fraud and deception,

           the full scope of Defendants’ and non-parties’ unlawful conduct is not yet known. Indeed,

           grossly inadequate manufacturing processes have been observed in Aurobindo’s facility




    159
           FDA      Statement,    STATEMENT        FROM      FDA       COMMISSIONER,               at
    http://freepdfhosting.com/1c7e5ed26e.pdf (last accessed June 5, 2019).


                                                    86
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 90 of 120 PageID: 1360



        as recently May, 2019 (one month prior to the filing of this Complaint), nearly a year after the

        recall of the VCDs.


                                      PLAINTIFFS’ INJURIES

    392. Plaintiffs were prescribed generic valsartan during the time in which Defendants’ VCDs

        were contaminated with NDMA, NDEA, or other nitrosamines.

    393. The VCDs ingested by Plaintiffs were designed, manufactured, marketed, sold, and/or

        distributed by the above-captioned defendants, though the drugs turned out not to be

        generic valsartan, but instead unapproved, unregulated, VCDs containing dangerous

        levels of nitrosamines.

    394. As a result of Plaintiffs’ ingestion of the VCDs, Plaintiffs developed and were diagnosed

        with cancer, which caused permanent and disabling injuries and/or death.


        I. CAUSATION

    395. Plaintiffs would not have consented to taking the VCDs at issue, had Plaintiffs known of

        or been fully and adequately informed by Defendants of the true increased risks and

        serious dangers of taking the drugs, which were rendered unreasonably dangerous by the

        presence of NDMA, NDEA, and/or other nitrosamines.

    396. Plaintiffs and Plaintiffs’ physicians reasonably relied on Defendant’s representations and

        omissions regarding the safety and efficacy of the VCDs.

    397. Plaintiffs and Plaintiffs’ physicians did not know of the specific increased risks and serious

        dangers, and/or were misled by Defendants, who knew or should have known of the true

        risks and dangers, but consciously chose not to inform Plaintiffs or Plaintiffs’ physicians

        of those risks and further chose to actively misrepresent those risks and dangers to the

        Plaintiffs and Plaintiffs’ physicians.



                                                    87
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 91 of 120 PageID: 1361



    398. Plaintiffs and Plaintiffs’ physicians chose to take and prescribe the VCDs based on the

           risks and benefits disclosed to them by Defendants but would have made a difference

           choice, had the true risks and benefits been provided.


       II. MANY PLAINTIFFS CONTINUED TO RECEIVE VCDS CONTAINING
           NITROSAMINES EVEN AFTER THE RECALLS BEGAN

    237.      During the course of the recalls of VCDs, FDA set interim limits for the amounts of

       certain nitrosamines, including NDEA and NDMA, which could be present in VCDs

       before a recall would be necessary.

    238.      Notably, these interim limits were, by definition, higher than what FDA normally

       would have permitted.

    239.      Patients receiving recall notices and seeing information on the news were also advised

       not to stop taking their VCDs until they had been able to speak with their physicians and

       obtain new prescriptions.

    240.      In many instances, patients, such as Plaintiffs, spoke with their physicians and were

       switched to another brand of VCDs which were later also subsequently determined to

       contain high levels of nitrosamines and recalled.

    241.      Meanwhile, many Plaintiffs had already been diagnosed with cancer prior to the

       announcement of the recall but continued to take the nitrosamine-laden VCDs until recalls

       were announced.

    242.      For each of these Plaintiffs who continued to ingest VCDs containing dangerous levels

       of nitrosamines such as NDMA and NDEA after being diagnosed with cancer, their

       conditioned were prolonged and worsened with each day that they continued to

       unknowingly expose themselves to more and more of these dangerous substances.




                                                    88
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 92 of 120 PageID: 1362



      III. PLAINTIFFS’ RESULTING DAMAGES AND INJURIES

    399. Plaintiffs suffered serious personal injuries as a direct and proximate result of the

        Defendants’ failure to provide adequate warnings, failure to design, manufacture, sell, or

        distribute a safe product, and failure to adhere to safe manufacturing processes.

    400. As a direct and proximate result of these Defendants’ wrongful conduct and the use of

        Defendants’ defective medications, Plaintiffs suffered and will continue to suffer from

        severe injuries and damages, including but not limited to severe personal injuries, great

        emotional distress, and mental anguish.

    401. As a result of use of contaminated valsartan as designed, manufactured, promoted, sold

        and/or supplied by Defendants, and as a result of the negligence, callousness and the

        other wrongdoing and misconduct of the Defendants as described herein:

           a. Plaintiffs were injured and suffered injuries to Plaintiffs’ body and mind, the exact

               nature of which are not completely known to date;

           b. Plaintiffs sustained economic losses, including loss of earnings and diminution of

               the loss of earning capacity, the exact amount of which is presently unknown;

           c. Plaintiffs incurred medical expenses and will be required to incur additional

               medical expenses in the future as a result of the injuries and damages Plaintiffs

               suffered;

           d. Plaintiffs are therefore entitled to damages in an amount to be proven at trial,

               together with interests thereon and costs.


      IV. EQUITABLE TOLLING/ FRAUDULENT CONCEALMENT

    402. Plaintiffs had no reason until recently to suspect that their cancer was caused by

        Defendants’ defective and unreasonably dangerous drug. Plaintiffs did not know and

        could not have known through the exercise of reasonable diligence that the use of


                                                  89
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 93 of 120 PageID: 1363



        contaminated VCDs caused Plaintiffs’ injuries (or that Plaintiffs’ VCDs were

        contaminated at all). For these reasons, Plaintiffs’ Complaints were filed within the time

        period allowed by the applicable statutes of limitations.

    403. Plaintiffs herein bring these actions within the applicable statutes of limitations.

        Specifically, Plaintiffs bring this action within the prescribed time limits following

        Plaintiffs’ injuries and/or death and Plaintiffs’ knowledge of the wrongful cause. Prior to

        such time, Plaintiffs did not know nor had reason to know of their injuries and/or the

        wrongful cause thereof.

    404. Defendants’ failure to document or follow up on the known defects of its products, and

        processes, and concealment of known defects, serious increased risks, dangers, and

        complications, constitutes fraudulent concealment that equitably tolls any proffered

        statute of limitation that may otherwise bar the recovery sought by Plaintiffs herein.

    405. Defendants named herein are estopped from relying on any statute of limitations defense

        because they continue to downplay and deny reports and studies questioning the safety of

        their VCDs, actively and intentionally concealed the defects, suppressed reports and

        adverse information, failed to satisfy FDA and other regulatory and legal requirements,

        and failed to disclose known dangerous defects and serious increased risks and

        complications to physicians and Plaintiffs.

    406. Defendants performed the above acts, which were and are illegal, to encourage physicians

        and patients to prescribe and take VCDs in their contaminated and unreasonably

        dangerous forms.

    407. At all relevant times, the Defendants were under a continuing duty to disclose the true

        character, quality, and nature of the increased risks and dangers associated with VCDs,

        particularly when the drugs ceased to be the same as its brand-name counterpart.



                                                  90
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 94 of 120 PageID: 1364



    408. Defendants furthered their fraudulent concealment through acts and omissions, including

        misrepresenting known dangers and/or defects in VCDs, and a continued and systematic

        failure to disclose and/or cover-up such information from/to the Plaintiffs, Plaintiffs’

        physicians, and the public.

    409. Defendants’ acts and omissions, before, during and/or after the act causing Plaintiffs’

        injuries, prevented Plaintiffs and/or Plaintiffs’ physicians from discovering the injury or

        causes thereof until recently.

    410. Defendants’ conduct, because it was purposely committed, was known or should have

        been known by them to be dangerous, heedless, reckless, and without regard to the

        consequences or the rights and safety of Plaintiffs and other patients.


                                   GENERAL ALLEGATIONS

    411. Plaintiffs repeat and incorporate by reference all other paragraphs of this Complaint as if

        fully set forth herein and further alleges as follows:

    412. At all relevant times, the VCDs ingested by Plaintiffs were researched, developed,

        manufactured, marketed, promoted, advertised, sold, designed and/or distributed by

        Defendants.

    413. Defendants negligently, carelessly, and/or recklessly manufactured, marketed, advertised,

        promoted, sold, designed and/or distributed the VCDs ingested by Plaintiffs as safe and

        effective treatment for Plaintiffs’ underlying conditions.

    414. Defendants knew, and/or had reason to know, that the VCDs ingested by Plaintiffs were

        defective, unreasonably dangerous, and not safe for the purposes and uses that these

        Defendants intended.

    415. Defendants knew, and/or had reason to know, that the VCDs ingested by Plaintiffs were

        defective, unreasonably dangerous and not safe for human consumption, as they


                                                   91
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 95 of 120 PageID: 1365



        contained dangerously high levels of carcinogenic compounds, namely NDMA and

        NDEA, and other nitrosamines.


        I. REPRESENTATIONS

    416. Defendants designed, manufactured, labeled, marketed, packaged, distributed, and

        promoted the VCDs ingested by Plaintiffs for treatment of high blood pressure and other

        indications.

    417. Defendants misrepresented, downplayed, and/or omitted the safety risks of the VCDs

        ingested by Plaintiffs to physicians and patients, including Plaintiffs and Plaintiffs’

        physicians by failing to identify, test for, and disclose the presence of nitrosamines in their

        products and by failing to disclose the side effects associated with ingesting these

        compounds at dangerously high levels.

    418. Defendants failed to warn and/or alert physicians and patients, including Plaintiffs and

        Plaintiffs’ physicians, of the increased risks and significant dangers resulting from the

        FDA-unapproved use of the VCDs ingested by Plaintiffs, which contained carcinogenic

        compounds.

    419. Defendants knew and/or should have known that their representations and suggestions

        to physicians that their valsartan-containing drugs were safe and effective for such uses,

        were materially false and misleading and that physicians and patients including Plaintiffs

        and Plaintiffs’ physicians, would rely on such representations.

    420. Defendants failed to conduct proper testing relating to the unapproved drugs they

        manufactured, distributed, marketed, and sold to Plaintiffs and Plaintiffs’ physicians.

    421. Defendants failed to seek FDA approval for the unapproved drugs they manufactured,

        distributed, marketed, and sold to Plaintiffs and Plaintiffs’ physicians.




                                                   92
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 96 of 120 PageID: 1366



    422. Defendants failed to sufficiently conduct post-market surveillance for the unapproved

        drugs they manufactured, distributed, marketed, and sold to Plaintiffs and Plaintiffs’

        physicians.

    423. The ongoing scheme described herein could not have been perpetrated over a substantial

        period of time, as has occurred here, without knowledge and complicity of personnel at

        the highest level of Defendants, including the corporate officers.

    424. Defendants knew and/or had reason to know of the likelihood of serious injuries caused

        by the use of the VCDs ingested by Plaintiff, but they concealed this information and did

        not warn Plaintiffs or Plaintiffs’ physicians, preventing Plaintiff and Plaintiffs’ physicians

        from making informed choices in selecting other treatments or therapies and preventing

        Plaintiffs and Plaintiffs’ physicians from timely discovering Plaintiffs’ injuries.

    425. Defendants knew or should have known that the manufacturing processes employed to

        make the valsartan-containing drugs ingested by Plaintiffs were unreasonably dangerous,

        unsafe, unvalidated, and not properly studied or tested.

    426. Defendants knew or should have known that it is the duty of all entities in the chain of

        manufacture and distribution to test its products to ensure they meet quality and safety

        standards. Yet, Defendants failed to do so.

    427. Had Defendants performed adequate tests on the valsartan-containing drugs, these

        defendants would have discovered that these drugs were not safe for human consumption.


                                       CLAIMS FOR RELIEF

        I.   STRICT LIABILITY- MANUFACTURING DEFECT

    428. Plaintiffs incorporate by reference all previous and subsequent paragraphs of this

        Complaint as if fully set forth herein and further allege as follows:




                                                   93
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 97 of 120 PageID: 1367



    429. At all times herein mentioned, Defendants designed, distributed, manufactured, sold,

          tested, and marketed the drugs ingested by Plaintiffs to patients and physicians.

    430. At all relevant times, the medication ingested by Plaintiffs were expected to and did reach

          Plaintiffs without a substantial change in its condition as manufactured, distributed, and

          sold by Defendants.

    431. At all relevant times, the medications ingested by Plaintiffs contained manufacturing

          defects, in that they differed from the approved design and specifications of the generic

          drug, valsartan.

    432. At all relevant times, the medications ingested by Plaintiffs further contained

          manufacturing defects, in that they were not bioequivalents to Diovan, thereby rendering

          these products unreasonably dangerous to patients such as Plaintiffs.

    433. Defendants were required to manufacture a drug that conformed to FDA-approved

          specifications, such that the drugs manufactured were equal substitutes to their brand-

          name equivalent, Diovan, which did not contain nitrosamines. These drugs were required

          to be biologically the “same as an already marketed brand name drug in dosage form,

          safety, strength, route of administration, quality, performance characteristics, and

          intended use.” 160

    434. Defendants failed to meet the requirements mentioned in the paragraph above by utilizing

          a flawed and unlawful manufacturing process that was unvalidated and unsafe and by

          violating Current Good Manufacturing Practices.




    160

    https://www.fda.gov/Drugs/ResourcesForYou/Consumers/QuestionsAnswers/ucm10010
    0.htm.


                                                   94
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 98 of 120 PageID: 1368



    435. Instead, Defendants manufactured a different drug, containing additional active and

        harmful ingredients.

    436. At all relevant times, the medications ingested by Plaintiffs were used in a manner that

        was foreseeable and intended by Defendants.

    437. As a direct and proximate result of these manufacturing defects, Plaintiffs sustained

        serious injuries of a personal and pecuniary nature.


       II. STRICT LIABILITY- FAILURE TO WARN

    438. Plaintiffs incorporate by reference all previous and subsequent paragraphs of this

        Complaint as if fully set forth herein and further allege as follows:

    439. Defendants had a duty to warn Plaintiffs and Plaintiffs’ physicians about the true risks and

        benefits of the VCDs ingested by Plaintiffs of which they knew, or in the exercise of

        ordinary care, should have known, at the time that the products left the Defendants’

        control.

    440. Specifically, these Defendants should have warned Plaintiffs and Plaintiffs’ physicians

        about the risks of ingesting NDMA, NDEA, or other nitrosamines at levels which

        exceeded thresholds deemed to be safe by state and federal governments throughout the

        United States and the rest of the world.

    441. As detailed in this Complaint, these Defendants knew or should have known of many or

        all such risks and benefits, and yet failed to disclose them or simply misrepresented the

        risks and the benefits.

    442. The Defendants did know, or should have known, that ingesting carcinogenic substances

        like NDMA, NDEA, or other nitrosamines can cause cancer.

    443. These Defendants breached their duty by failing to warn Plaintiffs and their physicians of

        the specific risks and benefits of using their drugs.


                                                   95
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 99 of 120 PageID: 1369



    444. Defendants, each of them, knew that the subject drugs would be prescribed by physicians

        like Plaintiffs’ physicians and ingested by patients like Plaintiffs based upon information

        provided by Defendants relating to the safety and efficacy of the drugs.

    445. The warnings and instructions accompanying the VCDs ingested by Plaintiffs failed to

        provide the level of information that an ordinarily prudent physician or consumer would

        expect when using the drugs in such a reasonably foreseeable manner.

    446. Defendants either recklessly or intentionally minimized and/or downplayed the risks of

        serious side effects related to use of the VCDs ingested by Plaintiffs.

    447. Further, because Defendants marketed an unapproved, misbranded, and adulterated drug,

        Defendants failed to supply an approved warning label to Plaintiffs and Plaintiffs’

        physicians.

    448. Plaintiffs and their physicians would not have prescribed and taken these VCDs had they

        known of the true safety risks related to their use.

    449. As a direct and proximate result of one or more of the above-listed dangerous conditions,

        defects and negligence, Plaintiffs sustained serious injuries of a personal and pecuniary

        nature.


      III. STRICT LIABILITY- DESIGN DEFECT

    450. Plaintiffs incorporate by reference all previous and subsequent paragraphs of this

        Complaint as if fully set forth herein and further allege as follows:

    451. For the reasons described herein, the VCDs ingested by Plaintiffs were adulterated and

        unreasonably dangerous, as they contained carcinogenic active ingredients, namely

        NDMA, NDEA, and/or other nitrosamines.

    452. These drugs, as intended by these Defendants, reached Plaintiffs without a substantial

        change in the condition in which they were sold.


                                                   96
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 100 of 120 PageID: 1370



    453. Defendants’ drugs were defectively designed because the design was unsafe for the

        purposes intended by Defendants (ingestion for the treatment of high blood pressure or

        similar indications), in the manner promoted by such Defendants and/or in a manner

        reasonably foreseeable by Defendants.

    454. The VCDs ingested by Plaintiffs, for the uses intended by these Defendants, failed to

        perform as safely as an ordinary consumer would expect when used in the manner

        intended and marketed by them. The risks of these drugs outweighed their benefits when

        used for the purposes and in the manner intended and foreseeable by these Defendants.

    455. These drugs were designed in a way that caused consumers to suffer injuries including,

        but not limited to cancer.

    456. These foreseeable risks of harm could have been reduced or avoided by adopting a

        reasonable alternative design, as originally approved by the FDA, such as a true

        bioequivalent to Diovan. However, Defendants did not adopt a design that would have

        rendered these drugs reasonably safe.

    457. Plaintiffs and Plaintiffs’ physicians prescribed and took these drugs in a manner intended

        and reasonably foreseeable by Defendants.

    458. Plaintiffs and Plaintiffs’ physicians were not aware of the aforementioned defects at any

        time prior to the injuries caused by these drugs.

    459. As a legal and proximate result of the aforementioned defects, Plaintiffs sustained the

        injuries and damages set forth herein.


      IV. NEGLIGENCE

    460. Plaintiffs incorporate by reference all previous and subsequent paragraphs of this

        Complaint as if fully set forth herein and further allege as follows:

    461. Defendants marketed these drugs to and for the benefit of Plaintiffs.


                                                   97
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 101 of 120 PageID: 1371



    462. Defendants owed Plaintiffs, and Plaintiffs’ physicians, duties to exercise reasonable or

        ordinary care under the circumstances in light of the generally recognized and prevailing

        scientific knowledge at the time the products were sold.

    463. Through the conduct described in this Complaint, Defendants breached their duties to

        Plaintiffs and to Plaintiffs’ physicians.

    464. Defendants knew, or should have known, that, due to their failure to use reasonable care,

        Plaintiffs and Plaintiffs’ physicians would use and did use their products to the detriment

        of Plaintiffs’ health, safety and well-being.

    465. As a legal and proximate result of Defendants’ negligence, Plaintiffs sustained the injuries

        and damages set forth herein.


       V. NEGLIGENCE PER SE

    466. Plaintiffs repeat and incorporate by reference all other paragraphs of this Complaint as if

        fully set forth herein and further allege as follows:

    467. Defendants violated federal statutes and regulations, including but not limited to the

        statutes cited herein.

    468. The VCDs ingested by Plaintiff were designed, manufactured, sold, and distributed in

        violation of federal and state common law, as these drugs never received FDA approval

        before being marketed and sold to Plaintiffs’ physician and Plaintiffs.

    469. Defendants’ actions, which constitute violations of the federal laws mentioned in this

        Complaint, simultaneously violated common law obligations. Plaintiff’s state-law claims

        do not impose any additional requirements on Defendants, beyond what is already

        required under federal law.

    470. Defendants had a duty to comply with the applicable regulations. Notwithstanding this

        duty, Defendants breached this duty by designing, manufacturing, labeling, distributing,


                                                    98
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 102 of 120 PageID: 1372



        marketing, advertising, and promoting the unapproved and unreasonably dangerous

        VCDs to Plaintiffs and Plaintiffs’ physicians.

    471. As a direct and proximate result of Defendants’ violations of one or more of these federal

        statutory and regulatory standards of care, Plaintiffs’ physicians prescribed, and Plaintiff

        ingested these drugs, which were unreasonably dangerous.

    472. Defendants failed to act as reasonably prudent drug designers, manufacturers,

        wholesalers, distributers, marketers, and sellers should.

    473. Plaintiffs suffered, and will suffer in the future, injuries including, but not limited to

        physical injuries, pain, suffering, death, lost wages, disability, disfigurement, legal

        obligations for hospital, medical, nursing, rehabilitative, and other medical services and

        treatment. All of these damages are permanent.

    474. Plaintiff is not seeking to enforce these federal provisions in this action. Likewise, Plaintiff

        is not suing merely because Defendants’ conduct violates these provisions. Rather

        Plaintiff alleges that Defendants’ conduct that violates these provisions also violates state

        laws, which do not impose any obligations beyond those already required under federal

        law.

    475. Defendants’ violations of the aforementioned federal statutes and regulations establish a

        prima facie case of negligence per se in tort under state common law.

    476. Thus, for violation of federal law, including the CGMP and FDCA and regulations

        promulgated thereunder which results in an unreasonably dangerous product proximately

        causing injuries, there already exists a money damages remedy under state common law.

    477. Defendants’ violations of these federal statutes and regulations caused Plaintiffs’ injuries.

    478. Plaintiffs’ injuries resulted from an occurrence that these laws and regulations were

        designed to prevent.



                                                     99
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 103 of 120 PageID: 1373



    479. Plaintiffs are persons whom these statutes and regulations were meant to protect.

    480. Defendants’ violation of these statutes or regulations constitutes negligence per se.


      VI. BREACH OF EXPRESS WARRANTY

    481. Plaintiffs repeat and incorporate by reference all other paragraphs of this Complaint as if

        fully set forth herein and further alleges as follows:

    482. Defendants utilized false and deceptive product labels and other labeling, as well as

        advertising to promote, encourage, and urge the use, purchase, and utilization of these

        drugs by representing the quality and safety to health care professionals, Plaintiffs, and the

        public in such a way as to induce their purchase or use.

    483. Through these representations, Defendants made express warranties that these valsartan-

        containing drugs would conform to the representations. More specifically, Defendants

        represented that these drugs, when ingested by Plaintiffs in the manner foreseen by

        Defendants, were safe and effective, that these drugs were safe and effective for use by

        individuals such as Plaintiffs, and/or that these drugs were safe and effective to treat their

        conditions.

    484. Defendants represented that their drugs were FDA-approved and that these drugs only

        contained the active ingredients disclosed on the label. These specific misrepresentations

        went beyond mere puffery as they were printed on the very product and in the product

        labeling.

    485. The representations, as set forth above, contained or constituted affirmations of fact or

        promises made by the seller to the buyer which related to the goods and became part of

        the basis of the bargain creating an express warranty that the goods shall conform to the

        affirmations of fact or promises.




                                                  100
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 104 of 120 PageID: 1374



    486. The drugs ingested by Plaintiffs did not conform to the representations made by

        Defendants, because these drugs were not safe for human ingestion in the manner

        intended by Defendants and contained active ingredients not disclosed in the product

        labeling.

    487. At all relevant times, Plaintiffs took these drugs for the purpose and in the manner

        intended by Defendants.

    488. Plaintiffs and Plaintiffs’ physicians, by the use of reasonable care, could not have

        discovered the breached warranty and realized its hidden increased risks and it

        unreasonable dangers.

    489. Defendants’ breaches constitute violations of state common laws.

    490. The breach of the warranty was a substantial factor in bringing about Plaintiffs’ severe

        and debilitating injuries, economic loss, and other damages, including but not limited to,

        cancer, cost of medical care, rehabilitation, lost income, cancer, pain and suffering, and

        mental and emotional distress for which they are entitled to compensatory and equitable

        damages and declaratory relief in an amount to be proven at trial.


     VII. BREACH OF IMPLIED WARRANTY

    491. Plaintiffs repeat and incorporate by reference all other paragraphs of this Complaint as if

        fully set forth herein and further alleges as follows:

    492. The VCDs were not reasonably fit for the ordinary purposes for which such goods are

        used and did not meet the expectations for the performance of the product when used in

        the customary, usual and reasonably foreseeable manner. Nor were these products

        minimally safe for their expected purpose.

    493. At all relevant times, Plaintiffs used these products for the purpose and in the manner

        intended by Defendants.


                                                  101
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 105 of 120 PageID: 1375



    494. The breach of the warranty was a substantial factor in bringing about Plaintiffs’ injuries.

    495. Defendants breached their implied warranty to Plaintiff in that Defendants’ products were

        not of merchantable quality, safe and fit for their intended use, or adequately tested, in

        violation of state common law principles.

    496. As a direct and proximate result of Defendants’ acts and omissions, Plaintiff ingested

        these unapproved and unreasonably dangerous valsartan-containing drugs and suffered

        severe and debilitating injuries, economic loss, and other damages, including but not

        limited to, cancer, cost of medical care, rehabilitation, lost income, cancer, pain and

        suffering and great emotional and mental distress and anguish for which Plaintiffs are

        entitled to compensatory, special, and equitable damages in an amount to be proven at

        trial.


    VIII. FRAUD

    497. Plaintiffs incorporate by reference all previous and subsequent paragraphs of this

        Complaint as if fully set forth herein and further allege as follows:

    498. These Defendants had a confidential and special relationship with Plaintiffs and/or

        Plaintiffs’ physicians due to (a) Defendants’ vastly superior knowledge of the health and

        safety risks relating to their drugs; and (b) Defendants’ sole and/or superior knowledge

        of their dangerous and irresponsible practices of improperly promoting these unapproved,

        carcinogenic drugs.

    499. Upon information and belief, Defendants were aware that their drugs contained

        dangerous and carcinogenic compounds, namely NDMA, NDEA, and/or other

        nitrosamines.

    500. Defendants had an affirmative duty to fully and adequately warn Plaintiffs and Plaintiffs’

        physicians of the true health and safety risks associated with these valsartan-containing


                                                  102
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 106 of 120 PageID: 1376



        drugs for the uses intended by these Defendants; namely, that these drugs contained

        unsafe levels of NDMA, NDEA, and/or other nitrosamines.

    501. Defendants also had a duty to disclose their dangerous and irresponsible practices of

        improperly designing, manufacturing, selling, marketing, and distributing drugs that did

        not have FDA approval and drugs which had not been sufficiently studied.

    502. Independent of any special relationship of confidence or trust, Defendants had a duty not

        to conceal the risks associated with using their VCDs from Plaintiffs and/or Plaintiffs’

        physicians. Instead, under state common law, these Defendants had a duty to fully

        disclose such risks and dangers to Plaintiffs and/or Plaintiffs’ physicians.

    503. Defendants fraudulently and intentionally misrepresented and/or fraudulently concealed

        material and important health and safety product risk information from Plaintiffs and

        Plaintiffs’ physicians, as alleged in this Complaint.

    504. Plaintiffs and/or Plaintiffs’ physicians would not have decided to prescribe and ingest

        these drugs had they known of the true safety risks related to such use, all of which were

        known to Defendants.

    505. Defendants knew that they were concealing and/or misrepresenting true information

        about the comparative risks and benefits of the valsartan-containing drugs and the relative

        benefits and availability of alternate products, treatments and/or therapies.

    506. Defendants knew that Plaintiffs and Plaintiffs’ physicians would regard the matters

        Defendants concealed and/or misrepresented to be important in determining the course

        of treatment for Plaintiff, including Plaintiffs and Plaintiffs’ physicians’ decisions

        regarding whether to prescribe and ingest the valsartan-containing drugs for the purposes

        and in the manner intended by these Defendants.




                                                  103
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 107 of 120 PageID: 1377



    507. Defendants intended to cause Plaintiffs and Plaintiffs’ physicians to rely on their

        concealment of information and/or misrepresentations about the safety risks related to

        these drugs to induce them to prescribe and ingest the drugs.

    508. Plaintiffs and/or Plaintiffs’ physicians were justified in relying, and did rely, on

        Defendants’ concealment of information and/or misrepresentations about the safety risks

        related to the VCDs in deciding to prescribe and ingest these drugs.

    509. As the direct, proximate and legal cause and result of the Defendants’ fraudulent

        concealment and misrepresentations and suppression of material health and safety risks

        relating to these unapproved and unreasonably dangerous valsartan-containing drugs and

        Defendants’ dangerous and irresponsible marketing and promotion practices, Plaintiffs

        were injured and incurred damages, including but not limited to medical and hospital

        expenses, lost wages and lost earning capacity, physical and mental pain and suffering, and

        loss of the enjoyment of life.


      IX. NEGLIGENT MISREPRESENTATION

    510. Plaintiffs incorporate by reference all previous and subsequent paragraphs of this

        Complaint as if fully set forth herein and further allege as follows:

    511. At all relevant times, Defendants were engaged in the business of manufacturing,

        marketing, distributing, and selling the VCDs for resale or use, and in fact did sell these

        drugs to Plaintiffs.

    512. Specific defects in these products, as specified above in this Complaint, rendered them

        defective and unreasonably dangerous.

    513. In the course of marketing these products, the Defendants made untrue representations

        of material facts and/or omitted material information to Plaintiffs, Plaintiffs’ physicians,

        and the public at large.


                                                  104
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 108 of 120 PageID: 1378



    514. Plaintiffs and/or Plaintiffs’ physicians reasonably relied on such misrepresentations

        and/or omissions and were thereby induced to purchase these products.

    515. Plaintiffs and Plaintiffs’ physicians would not have purchased and used these products

        had they known of the true safety risks related to such use.

    516. Defendants were negligent in making these untrue misrepresentations and/or omitting

        material information because Defendants knew, or had reason to know, of the actual,

        unreasonable dangers and defects in their products.

    517. Plaintiffs and Plaintiffs’ physicians were justified in relying, and did rely, on the

        misrepresentations and omissions about the safety risks related to Defendants’ products.

    518. As the direct, producing, proximate and legal result of the Defendants’

        misrepresentations, Plaintiffs suffered severe physical pain, medical and hospital expenses,

        lost wages, pain and suffering, and pecuniary loss.

    519. Plaintiff is therefore entitled to damages in an amount to be proven at trial, together with

        interest thereon and costs.


       X. BREACH OF CONSUMER PROTECTION STATUTES

    520. Plaintiffs incorporate by reference all previous and subsequent paragraphs of this

        Complaint as if fully set forth herein and further allege as follows:

    521. Defendants engaged in unfair competition or unfair, unconscionable, deceptive or

        fraudulent acts or practices in violation of the state consumer protection statutes listed

        below when they failed to adequately warn consumers and the medical community of the

        safety risks associated with the valsartan-containing drugs ingested by Plaintiffs and when

        they falsely marketed the drugs taken by Plaintiffs as generic versions and bio-equivalents

        of Diovan.




                                                  105
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 109 of 120 PageID: 1379



    522. As a direct result of Defendants’ deceptive, unfair, unconscionable, and fraudulent

        conduct, Plaintiffs suffered and will continue to suffer personal injury, economic loss,

        pecuniary loss, loss of companionship and society, mental anguish and other compensable

        injuries.

    523. There are no “party plaintiffs” to this Master Complaint. However, to the extent an

        individual by his or her attorney enters a pleading by way of adoption then it is alleged

        that Plaintiff is a resident of the state set forth in the pleading by way of adoption and

        wherever a given plaintiff resides, then that state's consumer protection law violation will

        be adopted by reference:

    524. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Ala. Code 1975 § 8-19-1, et seq.

    525. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Alaska Stat. §45.50.471.

    526. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Ariz. Rev. Stat. Ann. §§44-1521 et seq.

    527. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Ark. Code Ann. §§4-8-101 et seq.

    528. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Cal. Civ. Code §§1770 et seq. and Cal. Bus. & Prof. Code §§ 17200 et seq.

    529. Defendants have engaged in unfair competition or unfair or deceptive acts or practices or

        has made false representations in violation of Colo. Rev. Stat. §§6-1-105 et seq.

    530. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Conn. Gen. Stat. Ann. §§42-110a et seq.




                                                 106
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 110 of 120 PageID: 1380



    531. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Del. Code Ann. tit. 6 §§2511 et seq. and 2531 et seq.

    532. Defendants have engaged in unfair competition or unfair or deceptive acts or practices or

        has made false representations in violation of D.C. Code Ann. §§28-3901 et seq.

    533. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Florida Stat. Ann. §501.201.

    534. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Ga. Code Ann. §§10-1-372 and 10-1-420.

    535. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Haw. Rev. Stat. §§480-1 et seq.

    536. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Idaho Code §§48-601 et seq.

    537. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of 815 Ill. Comp. Stat. 505/1 et seq.

    538. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Ind. Code Ann. 24-5-0.5-3.

    539. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Iowa Code §714.16.

    540. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Kan. Stat. Ann. §§50-623 et seq.

    541. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Ky. Rev. Stat. Ann. §367.170.

    542. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of LRA-RS 51:1401, et seq.



                                                    107
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 111 of 120 PageID: 1381



    543. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Me. Rev. Sta. Ann. tit. 5, §§205-A et seq.

    544. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Md. Code Ann., Com. Law §§13-301 et seq.

    545. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Mass. Ge. Laws ch. 93A, §§I et seq.

    546. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Mich. Comp. Laws Ann. §§445.901 et seq.

    547. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of. Minn. State. §325D.44(13) et. seq. and Minn. Stat. §325F.67 621.

    548. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Miss. Code. Ann. § 75-24-1, et seq.

    549. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Mo. Ann. Stat. §§407.010 et seq.

    550. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Mont. Code Aim. §§30-14-101 et seq.

    551. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Neb. Rev. Stat. §§59-1601 et seq.

    552. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Nev. Rev. Stat. Ann. §§598.0903 et seq.

    553. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of N.H. Rev. Stat. Ann. §§358-A:1 et seq.

    554. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of N.J. Stat. Ann. §§56:8-1 et seq.



                                                  108
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 112 of 120 PageID: 1382



    555. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of N.M. Stat. Ann. §§57-12-1 et seq.

    556. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of N.Y. Gen. Bus. Law §§349 et seq. and 350-e et seq.

    557. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of N.C. Gen. Stat. §§75-1 et seq.

    558. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of N.D. Cent. Code §§51-12-01 et seq. and 51- 15-01 et seq.

    559. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Ohio Rev. Code Ann. §§1345.01 et seq.

    560. Defendants have engaged in unfair competition or unfair or deceptive acts or practices or

        have made false representation in violation of Okla. Stat. Ann. tit. 15, §§751 et seq.

    561. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Or. Rev. Stat. §§646.605 et seq.

    562. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of 73 Pa. Cons. Stat. §§201-1 et seq.

    563. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of R.I. Gen. Laws §§6-13.1-1 et seq.

    564. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of S.C. Code Ann. §§39-5-10 et seq.

    565. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of S.D. Codified Laws §§37-24-1 et seq.

    566. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Tenn. Code Ann. §47-18-109(a)(l).



                                                 109
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 113 of 120 PageID: 1383



    567. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Tex. Bus. & Com. Code Ann. §§17.41 et seq.

    568. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Utah Code Ann. §§13-11-1 et seq.

    569. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Vt. Stat. Ann. tit. 9, §§2453 et seq.

    570. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Va. Code Ann. §§59.1-196 et seq.

    571. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Wash. Rev. Code Ann. §§19.86.010 et seq.

    572. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of W.Va. Code 46A-6-101 et seq.

    573. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Wis. Stat. Ann. §100.18.

    574. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

        violation of Wyo. Stat. Ann. §§40-12-101 et seq.

    575. The actions and failure to act of Defendants, including the false and misleading

        representations and omissions of material facts regarding the safety and potential risks of

        valsartan-containing drugs and the above described course of fraudulent conduct and

        fraudulent concealment constitute acts, uses or employment by Defendants of

        unconscionable      commercial       practices,      deception,   fraud,   false   pretenses,

        misrepresentations, and the knowing concealment, suppression or omission of material

        facts with the intent that others rely upon such concealment, suppression or omission of




                                                   110
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 114 of 120 PageID: 1384



        material facts in connection with the sale of merchandise of Defendants in violation of

        the consumer protection statutes listed above.

    576. Plaintiffs and their physicians relied upon Defendants’ misrepresentations and omissions

        in determining whether to utilize and/or prescribe the valsartan-containing drugs.

    577. By reason of the unlawful acts engaged in by Defendants, Plaintiffs have suffered

        ascertainable loss and damages.

    578. As a direct and proximate result of Defendants’ conduct, Plaintiffs suffered and will

        continue to suffer personal injury, economic loss, pecuniary loss, loss of companionship

        and society, mental anguish and other compensable injuries.

    579. By reason of the foregoing, Defendants are liable to Plaintiffs under applicable law for

        compensatory and punitive damages to the extent available, in amounts to be proven at

        trial, together with interest, costs of suit, attorneys’ fees and all such other relief as the

        Court deems proper.


      XI. WRONGFUL DEATH

    580. Plaintiffs incorporate by reference all previous and subsequent paragraphs of this

        Complaint as if fully set forth herein and further allege as follows:

    581. Decedent Plaintiffs died as a result of the Defendants’ actions and the valsartan-

        containing drugs they designed, manufactured, labeled, marketed, packaged, distributed,

        and/or sold.

    582. Decedents are survived by various family members, named and unnamed.

    583. The representatives/administrators of Decedent Plaintiffs’ estate bring this claim on

        behalf of the Decedent Plaintiffs’ lawful heirs.




                                                  111
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 115 of 120 PageID: 1385



    584. Defendants’ wrongful conduct has proximately caused Decedent Plaintiffs’ heirs to suffer

          the loss of Decedents’ companionship, services, society, marital association, love,

          consortium and all other damages allowed under state statutes and laws.

    585. Decedent Plaintiffs’ estate representative 161 brings this claim on behalf of Decedent

          Plaintiffs’ lawful heirs for these damages and for all pecuniary losses sustained by the heirs.

    586. Decedent Plaintiffs’ estate representative further pleads all wrongful death damages

          allowed by statue in the state or states in which the causes of action accrued.

    587. By reason of the foregoing, Defendants are liable to the estates of Decedent Plaintiffs for

          compensatory and punitive damages, in amounts to be proven at trial, together with

          interest, costs of suit, attorneys' fees and all such other relief as the Court deems proper.


     XII. SURVIVAL ACTION

    588. Plaintiffs incorporate by reference all previous and subsequent paragraphs of this

          Complaint as if fully set forth herein and further allege as follows:

    589. As a direct and proximate result of the Defendants’ wrongful conduct as outlined above,

          Decedent Plaintiffs suffered bodily injury and resulting pain and suffering, disability,

          disfigurement, mental anguish, loss of capacity of the enjoyment of life, expenses of

          hospitalization, medical and nursing care and treatment, and loss of earnings as well as

          loss of ability to earn money prior to Decedent Plaintiffs’ death.




    161
       The term “estate representative” herein shall mean whichever title is deemed appropriate
    under applicable state law, including but not limited to, executor, personal representative,
    trustee, etc.


                                                     112
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 116 of 120 PageID: 1386



    590. The representatives 162 of Decedent Plaintiffs’ estates bring this claim on behalf of

          Decedent Plaintiffs’ estates and Decedent Plaintiffs’ beneficiaries for damages.

    591. The representatives/administrators of Decedent Plaintiff’s estate further plead all survival

          damages allowed by statute and law in the state or states in which the causes of action

          accrued.

    592. By reason of the foregoing, Defendants are liable to the estates of Decedent Plaintiffs for

          compensatory and punitive damages, in amounts to be proven at trial, together with

          interest, costs of suit, attorneys' fees and all such other relief as the Court deems proper.


    XIII. LOSS OF CONSORTIUM

    593. Plaintiffs incorporate by reference all previous and subsequent paragraphs of this

          Complaint as if fully set forth herein and further allege as follows:

    594. At all relevant times stated herein, Plaintiffs’ spouses (hereinafter referred to as “Spouse

          Plaintiffs”) and/or family members (hereinafter referred to as “Family Member

          Plaintiffs”) have suffered injuries and losses as a result of Plaintiffs’ injuries.

    595. For the reasons set forth herein, Spouse Plaintiffs and/or Family Member Plaintiffs have

          necessarily paid and have become liable to pay for medical aid, treatment and for

          medications, and will necessarily incur further expenses of a similar nature in the future

          as a proximate result of Defendants' misconduct.

    596. For the reasons set forth herein, Spouse Plaintiffs and/or Family Member Plaintiffs have

          suffered and will continue to suffer the loss of their loved one’s support, companionship,

          services, society, love and affection.



    162
       The term “representative” herein shall mean whichever title is deemed appropriate under
    applicable state law, including but not limited to, executor, personal representative, trustee,
    etc.


                                                      113
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 117 of 120 PageID: 1387



    597. For all Spouse Plaintiffs, Plaintiffs allege his/her marital relationship has been impaired

        and depreciated, and the marital association between husband and wife has been altered.

    598. Spouse Plaintiffs and/or Family Member Plaintiffs have suffered great emotional pain and

        mental anguish.

    599. As a direct and proximate result of Defendants’ wrongful conduct, Spouse Plaintiffs

        and/or Family Member Plaintiffs have sustained and will continue to sustain severe

        physical injuries, severe emotional distress, economic losses, and other damages for which

        they are entitled to compensatory and equitable damages and declaratory relief in an

        amount to be proven at trial. Defendants are liable to Spouse Plaintiffs and/or Family

        Member Plaintiffs for all general, special and equitable relief to which Spouse Plaintiffs

        and/or Family Member Plaintiffs are entitled by law.

    600. By reason of the foregoing, Defendants are liable to Spouse Plaintiffs and/or Family

        Member Plaintiffs for compensatory and punitive damages, in amounts to be proven at

        trial, together with interest, costs of suit, attorneys' fees and all such other relief as the

        Court deems proper.


     XIV. PUNITIVE DAMAGES

    601. Plaintiff incorporates by reference all previous and subsequent paragraphs of this

        Complaint as if fully set forth here and further alleges as follows:

    602. Defendants are under an obligation to ensure that their drugs, which were supposed to be

        biological equivalents to Diovan, were exactly that.

    603. Defendants failed to conduct proper quality control on their manufacturing processes,

        such that the product they produced resulted in an entirely new and unapproved drug

        with undisclosed active ingredients, namely NDMA and/or NDEA.




                                                  114
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 118 of 120 PageID: 1388



    604. Defendants further failed to conduct adequate testing of their product once it had been

        manufactured, distributed, and/or sold.

    605. Defendants further failed to conduct adequate post-market surveillance.

    606. NDMA, NDEA, and other closely related nitrosamines have been known carcinogens for

        years.

    607. Defendants failed to adequately test the product they were manufacturing, marketing,

        distributing, repackaging, and selling to doctors and patients, like Plaintiffs and Plaintiffs’

        physicians.   This inadequate testing went on for years, such that pills containing

        unreasonably dangerous and carcinogenic substances were distributed to millions of

        American consumers, as well as consumers throughout the world.

    608. In marketing and selling these drugs, Defendants provided false and misleading labels to

        physicians and patients, including to Plaintiffs and Plaintiffs’ physicians, which failed to

        disclose that the drug being prescribed to and ingested by Plaintiff was not valsartan, but

        an entirely new, unapproved, and dangerous drug.

    609. As a result of Defendants’ failure to disclose the ingredients of these drugs, their failure

        to conduct proper testing, their failure to have adequate quality control measures in place,

        as well as other actions mentioned in this Complaint, Defendants made millions of dollars.

    610. As a result of Defendants’ deliberate disregard for the safety of American consumers,

        including Plaintiff, Plaintiff, as well as many other Americans, developed cancer.

    611. As a legal and proximate result of Defendants’ misconduct, callous disregard, and

        omissions, as herein alleged, Plaintiffs sustained the injuries, damages, and losses set forth

        above.




                                                   115
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 119 of 120 PageID: 1389



    612. Defendants’ conduct and omissions, as set forth above, in allowing such an extremely

        dangerous products to be used by members of the general public, including Plaintiffs,

        constitutes fraud, malice, and oppression toward Plaintiffs and others.

    613. Plaintiffs are therefore entitled to exemplary or punitive damages, which would serve to

        punish the Defendants, to deter wrongful conduct, to encourage safer products are made

        in the future, and to ensure Defendants adhere to safe manufacturing practices.

    614. Plaintiff is therefore entitled to judgment against Defendants as hereinafter set forth.


                                      PRAYER FOR RELIEF

    WHEREFORE, Plaintiffs respectfully pray for relief and demand judgment against

    Defendants, and each of them, individually, jointly and severally at trial and request

    compensatory damages, together with interest, cost of suit, attorneys’ fees, and all such other

    relief as the Court deems just and proper as well as:

        A. Compensatory damages to Plaintiffs for past, present, and future damages, including,

            but not limited to, great pain and suffering and emotional distress and anguish, for

            severe and permanent personal injuries sustained by Plaintiff, health and medical care

            costs, together with interest and costs as provided by law;

        B. For general damages in a sum exceeding this Court’s jurisdictional minimum;

        C. For specific damages according to proof;

        D. For all ascertainable economic and non-economic damages according to proof in a

            sum exceeding this Court’s jurisdictional minimum;

        E. For restitution and disgorgement of profits;

        F. For punitive and exemplary damages according to proof;

        G. For pre-judgment interest and post-judgment interest as allowed by law;

        H. For reasonable attorneys’ fees;


                                                  116
Case 1:19-md-02875-RBK Document 122 Filed 06/17/19 Page 120 of 120 PageID: 1390



       I. The costs of these proceedings; and

       J. For such other and further relief as this Court deems just and proper.



    Dated: 6/17/2019

    Respectfully Submitted,

     /s/ Ruben Honik                               /s/ Daniel Nigh
     Ruben Honik                                   Daniel Nigh
     GOLOMB & HONIK, P.C.                          LEVIN, PAPANTONIO, THOMAS, MITCHELL
     1835 Market Street, Ste. 2900                  RAFFERTY & PROCTOR, P.A.
     Philadelphia, PA 19103                        316 South Baylen Street
     Phone (215) 985-9177                          Pensacola, FL 32502
     rhonik@golombhonik.com                        Phone: (850) 435-7013
                                                   dnigh@levinlaw.com

     /s/ Adam Slater                               /s/ Conlee Whiteley
     Adam Slater                                   Conlee Whiteley
     MAZIE, SLATER, KATZ & FREEMAN, LLC            KANNER & WHITELEY, LLC
     103 Eisenhower Pkwy, 2nd Flr.                 701 Camp Street
     Roseland, NJ 07068                            New Orleans, LA 70130
     Phone (973) 228-9898                          Phone: (504)-524-5777
     aslater@mazieslater.com                       c.whiteley@kanner-law.com



     MDL Plaintiffs’ Co-Lead Counsel




                                                117
